Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 1 of 102 PageID: 1197




                    EXHIBIT
                       4
    Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 2 of 102 PageID: 1198
                                                               ~f THL
                                                                    STq ~,

                                                           ~          ~~     ~~




                                                            ~ 4,yt i, ~
                                                           ti                Y~




                                                State uf New Jersey
PHILIP D. MiJRPHY                              OFFICE OF THE 1~TTORN~Y C~~N~RAL                                        C~TTRT~iR. S, CnRT;WAT,
     Gouerrio~°                            DEPARTMENT OF LAW AND PUBLIC SAFETY                                           Attorr~ey Gereer•al
                                                         DIVISION OF LAW
~HFTT~A Y. nLIVER                                         PO Rnx 45029                                                 MICHELLE L. MILLER
   Lt. Gove~~rior•                                      Newark, NJ 07101                                                      Director


                                                     July 30, 201. 3


        VIA HAND DELIVERY
        Deputy Clerk of the Court
        Superior Court of New Jersey
        Chancery Division, General Equity Part
        Wilentz Justice Complex
        212 Washington Street - 8th Floor
        Newark, New Jersey 07102

                 Re:   Grewal v. Defense Distributed, et al.
                       Docket No.: ESX-C-    -18


         Dear Sir/Madam:

             I am the Deputy Attorney General responsible for the
        representation of plaintiff Gurbir S. Grewal, Attorney General
        of  the  State  of  New  Jersey ("Plaintiff"), in  the  above-
        referenced action.

             Enclosed please find an original and two (2) copies of the
        following documents in support of the filing of this action:
        (1) Order to Show Cause with Temporary Restraints Pursuant to
        Rule 4:5-2; (2) Verified Complaint; (2) Certification of New
        Jersey Office of Homeland Security Director Jared Maples, with
        accompanying exhibit; (3) Certification of Deputy Chief of
        D~~~~L~v~   Ct~ri~L~~~~~r Tip. D~r~~~~u~; (4)  Certification of
        Investigator Azi?a Salikhova; and (5) Memorandum of Law.

             As reflected in the Ordei to show Causc, Plaintiff seeks
        the Court's ex parte consideration and entry of temporary
        restraints.   Such request is premised upon the need for this
        Court's immediate intervention to halt the publishing, exporting
        and/or distributing by defendants Defense Distributed and Cody
        R. Wilson of printable-gun computer files, which they plan to do




                            124 Halsey Street• TELEpxoNE:(973) 877-1280• Fes:(973)648-4887
                       New Jersey Is Arz Equal Oppo~~turzity Employer • Printed orti Recycled Paper a,rzd Recyclable
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 3 of 102 PageID: 1199



                                                                July 30, 2018
                                                                       Page 2

  this Wednesday, August 1, 2018.

       I request that one (1) copy of the above-referenced papers
  be file-stamped and provided to my office.

                                      Respectfully submitted,

                                      GURBIR S. GREWAL
                                      ATTORNEY GENERAL OF NEW JERSEY


                                      B y:
                                             Lara    Fo el
                                             Deputy Attorney General

  Enclosures
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 4 of 102 PageID: 1200




   GURBIR S. GREWAL
   ATTORNEY GENERAL ~OF NFW JF~RSF~Y
   Division of Law
   124 Halsey Street
   P.O. Box 45029
   Newark:, New Jersey 07101
   Attorney for Plaintiff

   B y:   Lorraine K. Rak (035771985)
          Deputy Attorney General, Section Chief
          Lara J. Fogel (038292006)
          Melissa Medoway (028422011)
          Jesse J. Sierant (049342013)
          Deputy Attorneys General
          Affirmative Civil Enforcement
          (973) 877-1280
                                       SUPERIOR COURT OF NEW JERSEY
                                       CHANCERY DIVISION, ESSEX COUNTY
                                       DOCKET N0.

   GURBIR S. GREWAL, Attorney General
   of the State of New Jersey,
                                                               Civil Action
                                      Plaintiff,

                        v.

   nF,FEN~E  DISTRIBTTTED,  CODY   R.
   WILSON, and JANE and JOHN DOES 1-                    ORDER TO SHOW CAUSE
   20, individually and a~ owners,                   WITH TEMFOF2AftY RESTRAINTS
   officers, dir~ctars, shareholders,                  PURSUANT TO RULE 4:52
   founders,     members,   managers,
   agents,     servants,   employees,
   representatives and/or independent
   contractors        of      DEFENSE
   DISTRIBUTED, and XYZ CORPORATIONS
   1-20,

                                  Defendants.




          THIS    MA~'TER    b~ nc~   brought   before   the   Cpu,rt   by   Sara   F.

   Fnr~e1~~   L~P~~_lty At~~~n.P~ ~PnP.~~l, ~~~ ~l~inti~~ ~~tirh~.~ .S.      ~~Pw~l,

   Attorney General of New            Jersey ("Plaintiff"), seeking relief by
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 5 of 102 PageID: 1201




   way of temporary restraints pursuant to R. 4:52, based upon the

  facts      set    forth   in   the   Verified      Complaint    and    supporting

   Certifications and       Brief filed   herewith; and it        appearing that

  immediate and irreparable harm will likely result before notice

  can be given and a hearing held, and for good cause shown.

        It is on this            day of                ORDERED that defendants

  Defense          Distributed     and        Cody     Wilson      (collectively,

  "Defendants"), appear and show          cause      before the   Superior Court

  of   New   Jersey,    Chancery   Division - General       Equity      Part, Essex

  County, at the Wilentz Justice Complex in Newark, New Jersey, at

        am/pm or as soon thereafter as counsel can be heard, on the

               day of                     2018, why an Order should not be

  issued preliminarily enjoining and restraining Defendants from:

        ~.     Publishing, exporting, and distributing the printable-
               gun  computer  files  as .described   in  the  Verified
               Complaint whether through the websites located at
               https://defdist.org,       https://defcad.com,      and
               https://ghostgunner.net, or otherwise;

        B.     Destroying,    concealing,   altering,    transferring,
               disposing or removing in any manner, directly or
               indirectly, any hooks car records, information stored
               in computer-maintained form (such as electronic mail)
               and any° other "document," a3 that teim is acfin~~l in
               Rule ~ :18-1(a), in then ~~sscssi~ii, suk~j~~L Lu Ll~e~r
               control   or  available  to  them,  that   directly   or
               indirectly relate to Defense Distributed, including
               memberships, donations, web content, advertisements
               and sales records;

        C.     Failing to make and/or keep any books or records,
               information stored in computer-maintained form O uch
               as electronic mail) and any other "document," as that
               term is defined in Rule 4:18-1 (a) that directly or

                                          2
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 6 of 102 PageID: 1202




              indirectly relate to Defense Distributed, including
              memberships, donations, web content, advertisements
              and sales records;

        D.    Continuing  the  temporary   injunctive  and                ancillary
              relief already ordered by the Court; and

        E.    Granting  such   other           relief   as      the    Court     deems
              equitable and just.

        And   it   is   further    ORDERED     that   pending    the   return    date

  herein, Defendants are temporarily enjoined and restrained from:

        A.    Publishing, exporting, and distributing the printable-
              gun  computer files    as  described  in the   Verified
              Complaint whether through the websites located at
              https://defdist.org,       https://defcad.com,      and
              https://ghostgunner.net, or otherwise;

        B.    Destroying,    concealing,  altering,    transferring,
              disposing or removing in any manner, directly or
              indirectly, any books or records, information stored
              in computer-maintained form (such as electronic mail)
              and any other "document," as that term is defined in
              Rule 4:18-1(a), in their possession, subject to their
              control  or   available  to them,  that   directly  or
              indirectly relate to Defense Distributed, including
              memberships, donations, web content, advertisements
              and sales records; and

        C.    Failing to make and/or keep any books or records,
              information stored in computer-maintained form (such
              as electronic mail) and any other "document," as that
              term is defined in Rule 4:18-1(a) that directly or
              indirectly relate to Defense Distributed, including ,
              memberships, donations, web content, advertisements
              and sales records.

        And it is further ORDERED that

        1.    D~fPnr~~nts    may    move       to   dissolve     or    m~r~ify    the

  tcmpor~ry re~tr~intU h~r~in contained upon two (2) d~~~' notice

  to the Plaintiff's attorney.


                                           3
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 7 of 102 PageID: 1203




         2.     A     copy        of    this        Order       to     Show      Cause,          Verified

  Complaint, Brief and Certifications submitted in support of this

  application        shall be served             upon the         Defendants personally (or

  by    other   means)       within                       days    of     the    date       hereof,       in

  accordance        with     R.    4:4-3       and       R.   4:4-4,     this     being          original

  process.

         3.     Plaintiff          must       file       with    the     Court       its    proof        of

  service of the pleadings on the Defendants no later than three

  (3) days before the return date.

         4.     Defendants shall file and serve a written response to

  this Order to Show Cause and the request for entry of injunctive

  relief and        proof of       service       by                                                2018.

  The    original      documents          must      be    filed       with     the .Clerk         of    the

  Superior Court in the county listed above.                             A directory of these

  offices is available in the Civil Division Management Office in

  the         county              listed             above             and           online              at

  http://www.njcourts.gov/forms/10153_deptyclerklawref.pdf.                                             You

  must   send   a     copy    of       your    opposition         papers       directly to         Judge

                                        whose    address         is    Superior      Court        of   New

  Jersey,     Chancery       Division,          General         Equity   Part,       Essex       County,

  Wilentz     Justice        Complex,         212     Washington         Street      -     8th    Floor,

  Newark, New        Jersey 07102.              You must also send               a   copy of           your

  opposition        papers    to       the    Plaintiff's         attorney,       whose      name      and

  address appears above.                 A telephone call will not protect your

                                                     4
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 8 of 102 PageID: 1204




  rights; you must file                your opposition and pay 'the required fee

  of $               and serve        your opposition on              your adversary, if you

  want the Court to hear your opposition to the injunctive relief

  the Plaintiff is seeking.

          5.     Plaintiff must file and serve any written reply to the

  Defendants'        Order       to    Show   Cause       opposition         by

  2018.        The   reply       papers      must    be   filed       with    the       Clerk    of    the

  Superior      Court       in   the    county      listed       above      and    a     copy    of    the

  reply    papers        must    be    sent     directly        to    the    Chambers       of    Judge




         6.     If the Defendants do not file and serve opposition to

  this    Order       to    Show       Cause,       Plaintiff's        application           will       be

  decided      on    the    papers      on    the       return    date      and     relief      may     be

  granted by default, provided that the Plaintiff files a proof of

  service      and   a     proposed     form     of     Order    at    least       three    (3) days

  prior to the return date.

         7.     If the       Plaintiff has not already done so, a proposed

  form of Order            addressing the           relief sought on              the    return       date

  (along with a self-addressed return envelope with return address

  and postage) must be submitted to the Court no later than three

  (3) days before the return date.

         8.     Defendants, take notice that the Plaintiff has filed a

  lawsuit against           you in      the Superior Court of New                       Jersey.       The

  Verified Complaint attached to this Order to Show Cause states

                                                    5
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 9 of 102 PageID: 1205




   the    basis      of   the    lawsuit.               If     you        dispute      this        Verified

   Complaint, you, or your attorney, must file a written Answer to

   the   Verified     Complaint and           proof of service                  within thirty-five

   (35) days from the date of service of this Order to Show Cause;

   not counting the day you received it.

          These      documents        must    be        filed        with       the    Clerk       of    the

   Superior Court in the county listed above.                               A directory of these

  offices is available in the Civil Division Management Office in

  the          county           listed              above                 and          online             at

   http://www.njcourts.gov/forms/10153_deptyclerklawref.pdf.

  Include a $                   filing fee payable to the "Treasurer, State

  of New Jersey."           You must also send a copy of your Answer to the

  Plaintiff's        attorney        whose    name       and      address        appear       above.       A

  telephone call will not protect                       your rights;             you must file and

  serve    your      Answer     (with      the    fee)       or    judgment           may    be    entered

  against you by default.                  Plcasc note:              Opposition to the Order

  to Show Cause is not an Answer and you must file both.                                            Please

  note    further:        if    you   do     not file          and    serve      an     Answer      within

  thirty-five (35) days of this Order to Show Cause, the Court may

  ~r~ter a ~el~ult against you for the relief Plaintiff demands.

          9.    If    you   cannot         afford       an   attorney,           you    may    call      the

  Legal Service           office      in    the    county       in    which       you       live    or   the

  Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW

  (1-888-576-5529).             If    you do not have                an    attorney and            are not

                                                    6
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 10 of 102 PageID: 1206




   eligible for free legal assistance you may obtain a referral to

   an attorney by calling one of the Lawyer Referral Services.                  A

   directory    with     contact   information     for   local   Legal   Services

   Offices and Lawyer Referral Services is available in the Civil

   Division Management Office in the county listed above and online

   at                  http://www.judiciary.state.nj.us/prose/10153 depty

   clerklawref.pdf.

         10.   The Court will entertain argument, but not testimony,

   on the return date of the Order to Show Cause, unless the Court

   and   parties   are   advised to the       contrary   no later than

   days before the return date.




                                   Hon.




                                          7
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 11 of 102 PageID: 1207




     GURBIR S. GREWAL
     ATTORNEY GENERAL OF NEW JERSEY                                  ~
     Division of Law
    124 Halsey Street
    P.O. Box 45029
    Newark, New Jersey 07101
    Attorney for Plaintiff

    B y:    Lorraine K. Rak (Q35771985)
            Deputy Attorney General, Section Chief
           .Zara J. Fogel (038~y2U0~)
            Melissa Medoway (028422011)
            Jesse J. Sierant (049342013)
            Deputy Attorneys General
            Affirmative Civil Enforcement
            (973) 877-1280
                                        SUPERIOR COURT OF NEW JERSEY
                                        rHANCERY DIVISION, ESSEX COUNTY
                                        DOCKET NO.

    ~URBIR S. GREWAL, Attorney General
    of the State of New Jersey,
                                                                     Civil Action
                                        Plaintiff,

                          ►~
                                      s
    U~FENSE   DISTRIBUTED,    CODY   R.
    WILSON, and JANE ari~~ JOHN DOES 1-                         VERIFIED COMPLAINT
    20,    individually and as owners,
    o fficers,. directors, shareholders,
    f oun~lex s,    ru~i~ik~~ r;~ ~  T71~11~~JPrS r
    agents,       servants,         employees,
    r epresentatives and/or independent
    contractors              of         DEFENSE
    DISTRIBUTED, and XYZ CORPORATIONS
    1 -20,

                                   D~~enadii L 5 .




           Plaintiff    Gurbir     S.    Grewal,      AttorneyGeneral of           the   State

   of   New   Jersey     ("Attorney       General") ,    with   an       office   located at

   124 Haley street, Fifth Floor, Newark, New Jersey 07101, by' way
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 12 of 102 PageID: 1208




   of this Verified Complaint states:

                                     PRELIMINARY STATEMEI~TT

           1.     In just two days, Defense Distributed and its founder

   Cody R. Wilson (collectively, "Defendants") are planning to take

   an    unprecedented         and       dangerous          action       -    to    publish      computer

   files        that     enable         anyone,        including             terrorists,         domestic

   abusers,       criminals.,           gang     members,          and       juveniles,         to     print

   firearms using a three-dimensional ("3D") printer rig-ht from the

   comfort of their own homes.                       Worse still, the codes they plan to

   post     enable      individuals             to    print       assault          weapons      that    are

   illegal under the laws of the State of New Jersey ("New Jersey"

   or    "State")            Further,      because          the    printed         guns   do    not    have

   serial       numbers,       they       would        not    be      traceable,          which       would

   undermine law enforcement's ongoing efforts to solve and reduce

   gun    crime.        The    implications            for     public        safety       and    homeland

   security       are   clear      and     the       risk    is    imminent;         once      Defendants

   open that Pandora's Box, it can never be closed.

          2.      For years, the Federal Government and multiple federal

   courts       recognized         that    Defense           Distributed's           plans      posed     a

   direct threat to public ~~f~ty end national ~ec:uri~y c~~~c~~~ tree

   United       States,      and   so     the    Government         barred         the    company      from

   publishing          the    Computer          Aided        Design      ("CAD")          files.         In

   response,       Defendants           sued     the       Federal       Government,         seeking      a

                                                       2
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 13 of 102 PageID: 1209




   declaration that the CAD files were not subject to regulation.

   Despite        the    Federal        Government's      proper       challenge         to     Defense

   Distributed's              ability     to    publish        these     codes,         the     Federal

   Government           just     recently        disclosed        that       it     settled       this

   litigation.                Troublingly,        the     Federal       Government            abruptly

   flipped positions (even after multiple courts had agreed about

   the pending risk to public safety) and decided to allow Defense

   Distributed           to    move     forward    with    its     plans      to        share    these

   computer codes on the Internet, available~to all.

           3.      New    Jersey       law     provides    a    separate      and       _independent

   basis    for    preventing ,Defense             Distributed         and   Cody       Wilson    from

   moving       forward.         New    Jersey's       public    nuisance         law    provides    a

   cause of action to hold firearm manufacturers accountable - and

   to   enjoin      imminent          violations    of    the    law    -    when       their    plans

   would facilitate             the    illegal sale       of    weapons      to    criminals and

   other prohibited users, and when the manufacturer has done too

  little to prevent that illegal market from developing. More than

  that,         Defense       Distributed        and     Wilson's       codes       will        enable

  individuals to create firearms without serial numbers, again in

  direct contr~v~ntion of ~t~te law.

         4.       In light of the grave and imminent harm posed with the

  release of printable-gun computer files, which can and will be

  used to create illegal and untraceable firearms in New                                      Jersey,

                                                   3
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 14 of 102 PageID: 1210




   the     Attorney         General           submits        this     Verified         Complaint      in

   connection with an Order to Show Cause with Temporary Restraints

   in    order        to    immediately             halt     Defendants       from       publishing,

   exporting and/or distributing the printable-gun computer files,

   which they plan to do on August 1, 2018.

                                               PARTIES

          5.      Plaintiff,        as        the    Attorney       General     of      New    Jersey,

   brings      this    action      on    behalf       of   the      residents     of    New    Jersey.

   The Attorney General, as the sole legal advisor and attorney for

   the State, is authorized to bring this suit in the interest and

   protection of the public in New Jersey. N.J.S.A. 52:17A-4; Mayor

   &    Council    of      Borough       of    Alpine        v.   Brewster,       7    N.J.    42,    52

  (1951).

          6.      Defendant     Defense         Distributed          is    incorporated        in    the

  State     of    Texas     with     a   mailing         address      of   2320       Donley    Drive,

  Suite C, Austin, Texas 78758.

         7.       Defendant     Cody      R.        Wilson    ("Wilson")      is      the     director

  and founder of Defense Distributed and at all times relevant to

  this action, has controlled, directed and/or participated in the

  operation of llefe~se Dist~ibu~ed.                         Upon in~o~'m~~~:it~r~i and b~li~f,

  Wilson maintains a mailing address of 2510 Tracy Trail, Austin,

  Texas 78728.



   `                                                 4
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 15 of 102 PageID: 1211




           8.     John       and     Jane     Does      1        through     20       are    fictitious

   individuals meant to represent the owners, officers, directors,

   shareholders,            founders,       members,             managers,       agents,     servants,

   employees,         representatives,          and/or            independent         contractors     of

   Defense      Distributed         who have been involved in the conduct that

   gives    rise      to    this    Verified     Complaint,           but       who   are   heretofore

   unknown to the Plaintiffs.                   As these defendants are identified,

   Plaintiff shall amend the Verified Complaint to include them.

         9.       XYZ       Corporations           1     through           20     are       fictitious
                                                             e


   corporations meant to represent any additional corporations that

  have     been    involved. in           the   conduct            that    gives      rise    to    this

  Verified        Complaint,        but     that       are       heretofore       unknown      to   the

  Plaintiff.          As these defendants are identified, Plaintiff shall

  amend the Verified Complaint to include them.

                      GENERAL ALLEGATIONS COMMON TO ALL COUNTS,

  A.   Background of Defendants and CAD Files:

         10.     At        all     relevant     times,             Defense       Dis~Lributed       has

  maintained a website at https://defdist.org ("DD Website").                                       The




                                                   5
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 16 of 102 PageID: 1212




   "About"                section       of      the        DD       Website               provides      as         follows:

    ~rzsr~o~s                                                 At~ut 4 a~ef►se oist~uu~d




                      ~    ~


                  Qefense Qistributed is a non-profit, private defense firm princapetfy engaged in Use research,
                  design, c~vetopmernt, and manufacture of products and services for the benefit of the
                  American rifleman, Since 2012,.OD has been headquartered in Austin, Te~cas_

                  Media inquiries: cxvv@defdist-o~g



                11.       The    stated       objective             of     Defense          Distributed            is    for
                                                                                                    ~.
   everyone to have access to.guns and to undermine the efficacy of

   firearm safety regulations.

            12.           Defendant         Cody        Wilson,            who        is     a    self-proclaimed

   anarchist and believes that "governments should live in fear of

   their citizenry," founded Defense Distributed.

            13.           In 2012, Defense Distributed began exporting technical

  data related to firearr~t~ through the publication of CAD files,

   without restriction, on the Internet.

            14.           De~eizd~nts'         CAD      files         are        computer        files        for        the

  creation of                   guns    and      gun      components              through        the      use       of    3D

  .printers.



                                                                6
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 17 of 102 PageID: 1213




                         15.           Through the CAD files, Defense Distributed has enabled

   anyone                      anywhere                 to                   automatically                       manufacture                                        firearms                         on      3D

   printers.

                         16.           Defendants                               posted                       their                                        CAD                  files                        on

   https://defcad.org ("DefCad Website"), a website they created
                                                                 to

   serve as an open-source repository for weapons designs.

                         17.          The DD Website currently states as follows:

   rkf'~ ~~u~a ~


                                       ABC)~UT ~~-CQN~St:~LTtN~                                 ~:.~;C~G~N           JOIN
                     .,
   '~ j14~'

                               .s         ~r
                               '<•.,                                                                                             _
   ..                    e,.    ~t.

        `?r ~                     Yt
                                                                                                    `                                                      ,~d   . ,'

                                                                                                                                                                      p
                                                                                                                                                                  .. ,•;,
                                                             t
          .                                           Y! Y                                                                                                                  ..~j.
                                                .s r.'                                                                                                                      ,._


                                                      .'            ..
                                                                                                                                                                                    ,3
                                               ..x~
                                                                                                                                                                                         ~~

                                                                                                                                                                                              .,}_:~4t

         7r.
                                                                 ,.R.                   ~
                                                                                                                                                                                                   'T~-




                                                                                                                     .,      ~                   . . o~
                                                                                   ..                                 Y;.                      p.
                                                                                                                                             ,~~
         ..         ..                                                                                                               ~~'p.     ~•'                                                        ~^, sus.



                i                                                                                           .,   :~:;

              Y y,.1                            ~                 s'~ 'aS'                  1           ~   f     }' 4 y~,~ d ~'7



                  . .~r
    ih,'~`+~°t s
                                                       1.~~,
                                                                                                                                                l~'

  .~;:                  :af~nse
                            ,    Distrtbuf reta~~c~               a~t~r~~
                                                                                                                            ,Y,n. ..f~


     :~"         a~- <     Y              ~t       :.. v t:: CAD                .~
                                                                                  ~,,~a;,'~~i~m~nt a~re~mertt with the
    a ~~`'~~.~'',,~ QePartr~~~#.~~:;h ~~ ~"~'~~. i~.~ ~~tti-y ~Y                fi~i~, v~isuit. The ague ofithe
  .~         .~~j;"           ~   !                             ~         ':fir         '~
     .~' ;'~.;~.._`'
           !
           r           c~~~tnioa~dable gun begins.           ~~      ~~    ~~`` `~~

                    18.          The       DefCad                            Website            includes                             data                  to           automatically

  manufacture the "Liberator" pistol,                                                                            which is a                                      plastic firearm


                                                                                                7
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 18 of 102 PageID: 1214




   that    contains   a    six   ounce     piece     of   steel    that - can    be    easily

   removed      enabling   the   firearm      to    be    undetected     in   walk-through

   metal    detectors.         The    DefCad       Website     depicts     the      Liberator

   pistol as follows:




                           ~     !~     ~ ~



                                 DEF~tS7



          19.   Through the related website of https://ghostgunner.net

   ("GG Website"), Defense Distributed also manufactures and sells

   a   "computer-controlled           milling      machirie"      called      the     "Ghost

   Gunner," which is designed to allow its owner to carve gun parts

   out of aluminum.        The    GGG    Website depicts the           Ghost Gunner       as

  follows:

                                              8
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 19 of 102 PageID: 1215




                                                                                                                                                   L 800-fi80-8257

                                                           DD
                              N6M!      DROPJCT$    W1W~K^.~DS      iAA    OT"M£IK   fJC1UY




                                                                           GHOST GUNNER 2
                                                                       An open source hardware project
                                                                 Gtast Gunr~r is a ~ereral ~x:rpo~ CNC mill, butt upon a urge bcdy
                                                                    of oper,source vrr~,?YGI g•i~ nwliui ~ wi:Ccc~l,ai ~d ~eoExiiat
                                                                                              micfcronJoliers.

                                                                                       'view sF:c!f~ca:~cns ►
                                                                                               ~e~rn ranrz




     FOR 8Q PERCENT RECEIVERS AND FRAMES
                             No prior CNC experience required
      Ghost Gunr~rr is soc~~a~ty d25igt+tC t~ manufactutf 3 groav;r.~g library cf rt+1l.sptc 80 ,percent la+.efs to
      compt~tion. With simple rods arxi co!nt ar3d dIc'r, scf~~are, tt~ ma:hir~ au;cmatitaiSy f;r,~,s and aligns
        to pour 8096 lorru to get to vrork.. No prior CSC knovdedge or ~xperienc~ is required [o mzrw4acture
      from ~segn files. ~egoity rnanufapure ur+s?ri~hzed rifles arxi pistoks ~n the comfo+~ and pnvac~ cf i-~a~x.



  B. Federal Court Litigation and Settlement:

             2 0.            In May                     2013,                the .United States                                       Department   of       State's

  Directorate                        of            Defense                    Trade                  Controls                  (~~DDTC")     advised        Defense

  Distributed                             that                   its                 publication                             of        CAD    files         without

  authorization                                    from                   the                    DDTC                 potentially             violated               the

  International                            Traffic                        in Arms                     Regulations                     (`SITAR")   administered

  by DDTC.

            21.             The violation stemmed from the fact that the CAD files

  were being made                                   available                         outside                     of     the United States                via        the

 Internet.




                                                                                                       D
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 20 of 102 PageID: 1216




         22.    DDTC concluded that several of the published CAD files

   were subject to regulation under ITAR.

         23.    To make the CAD files available outside of the United

   States,      ITAR       required       Defendants             to     seek     preapproval        of

   publication from the DDTC.

         24.    On   May     6,   2015,       Defense       Distributed        as     well    as   the

   Second     Amendment      Foundation,            Inc.   (~~SAF")      and   Conn     Williamson

   (collectively, "DD/SAF/CW"),                 commenced         an    action    in    the   United

   States     District Court        for       the    Western      District       of    Texas, Case

   No. 1:15-cv-00372-RP ("Texas Litigation").

         25.    DD/SAF/CW         sought        a     declaration          that        the    DDTC's

   preapproval       requirement         for        privately         generated       unclassified

   information was unconstitutional and violated the First, Second,

   and Fifth Amendments.

        26.     DD/SAF/CW         also     sought          to     enjoin       the     DDTC    from

  enforcing the prepublication approval requirement against them.

        27.     In opposing DD/SAF/CW's request, Lisa                          V. Aguirre, the

  Director     of    the    Office       of    Defense          Trade    Controls       Management

  testified that:

        (a)    ~~[t]he `Liberator' firearm included in Defense.
               Distributed's CAD designs presented a specific
               and unique risk to the national security and
               foreign policy interests of the Ui-~iLed States";

        (b)    making  the CAD  files  available .online would
               provide terrorist organizations with firearms,

    `                                           10
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 21 of 102 PageID: 1217




                 which could be used against the United States or
                 its allies; and

          (c)     "[a]ccess to weapons technology coupled with the
                 uncontrolled ubiquitous means of productions...
                 could contribute to armed conflict, terrorist or
                 criminal acts, and seriously undermine global
                 export and non-proliferation regimes designed to
                 prevent the dangerous and destabilizing spread
                 and   accumulation   of   wP~~ons   and   related
                 technologies."

          28.    After a hearing, the District Court denied DD/SAF/CW's

   request      for    a    preliminary         injunction         and    found,    among     other

   things,      that       the     public       interest      in     national       defense      and

   national security outweighed any countervailing interests.                                    The

   United    States        Court    of   Appeals       for   the    Fifth    Circuit      affirmed

  the     denial.          Defense       Distributed         v.    United    States      Dept.   of

  State, 838 F.3d, 451, 461 (5th Cir. 2016), cert. denied, 138 S.

  Ct. 638 (2018).

          29.   The    Texas        Litigation      continued       until    April       30, 2018,

  when     DD/SAF/CW        advised       the    District         Court     that   the     parties

  reached a tentative settlement.

          30.   On    June        28,   2018,    the    parties     informed       the    District

  Court     that      DD/SAF/CW         and   the      Federal      Government      reached      an

  d~~r~~v~c~ settlement.

         31.    The settlement agreement was available on the Internet

  on or around July 12, 2018, and provides:



                              `                   11
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 22 of 102 PageID: 1218




         (a)     The Federal Government will commit to draft and
                 pursue a notice of proposed rulemaking and final
               . rule that would exclude the data on the CAD files
                 at issue from ITAR regulation;

         (b)   The Federal Government will announce on or before
               July. 27,   2018,  a  temporary  modification  to
               exclude the data - on the CAD files from ITAR
               regulation;

         (c)   The Federal Government will issue a letter to
               DD/SAF/CW on or before July 27, 2018, advising
               that  certain  files  are approved for  public
               release and are exempt from the ITAR licensing
               requirements;

        (d)    The Federal Government will acknowledge that the
               temporary modification referenced above permits
               "any United States person" "to access, discuss,
               use, reproduce, or otherwise benefit from the
               technical data" that   is  the  subject of the
               litigation;

        (e)    The Federal Government's         payment   of    $39,581   to
               DD/sAr/cw; and

        (f)    Fil my ~L the stipulation of dismissal no sooner
               than August 1, 2018, which it ultimately filed. on
               July 27, 2018.

  C. Imminent Publication of Printable-Gun CAD Files:

        32.    Because of the settlement with the Federal Government,

  Defendants     announced    that   they    will   re-launch   their   CAD    file

  repository on August 1, 2.~1~.

        33.    TtiuS,   at   present,   the    DefCad   Website    provides     as

  follows:




                                        12
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 23 of 102 PageID: 1219




   7/26!2018                                                  DEFCAD

                                               SfARCN     UPldAO    PeOFitE   SiBN
                                   LJLFG~D                                    ~dT




               34.    The   DefCad     Website           will       contain           a     repository   of

   firearm           corrlputer   files      for        "more       exotic           DIY    semi-automatic

   weapons."

               35.    The    DefCad     Website              also       accepts            user   financial

   contributions and              has a      user       comment feature               where information

  can be posted or shared.




                                                        13                                    `
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 24 of 102 PageID: 1220




          36.    Defendant       Wilson .intends       the    DefCad      Website    to serve

   as    "a    searchable,       user-generated       database       of    practically       any

   firearm imaginable."

          37.    The database "will be available to anyone anywhere in

   the   world    with    an    uncensored Internet connection,, to download,

   alter, remix, and fabricate into legal weapons -with tools like

   3D printers and computer-controlled milling machines."

          38.    Defendant       Wilson     publicly      stated,     "What's       about    to

   happen is a Cambrian explosion of the digital content related to

   firearms.... [a]11 this Parkland stuff, the students, all these

   firearms of `common sense gun reforms'?                     No.     The Internet will

   serve guns, the gun is downloadable.... No amount of petitions or

   die-ins or anything else can change that."

  D. Direct and Immediate Threat to the
     Public Health and Safety of New Jersey:

         39.     During        the    pendency       of      the     Texas     Litigation,

   Defendants "developed a trove" of 3-D-printable weapon computer

  files, including AR-15s.

         40.    Assault        weapons     like     the   AR-15      and     semiautomatic

  weapons were designed for military use.

         41.    In   New         Jersey,     weapons         like     the     AR-15         and

  semiautomatic      weapons         are   banned    as   illegal      assault      weapons.

  N.J.S.A. 2C:39-1w (1 ); N.~T.S.A. 20:39-5(f).


                                              14
    Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 25 of 102 PageID: 1221




                42.     Printable-gun computer files will allow anyone with a

       3D   printer         to    download         a    code     and    create        a    fully     operational

       gun.

                43.     Because        the    3D       printed firearms            will not have serial

       numbers         or    other        identifiable             marks,         they       wi~_l       never     be

       traceable by law enforcement. ' The ability to trace a firearm is

       critical when law enforcement investigates gun-related crimes.

                44.    Further,         New    Jersey        law   prohibits              certain        categories

       of     persons        from      purchasing            firearms,            including          individuals

       convicted of certain violent crimes and other offenses involving

'     acts of domestic violence and individuals suffering from certain

      mental illnesses.

                45.    If Defendants' actions are allowed, anyone with access

      to    a     3D    printer         will           be   able       to    manufacture             a    firearm,

      regardless of the disqualifiers under New Jersey law.

              46.      Any       person      in    New      Jersey          can   log      onto      the       DefCad

      Web~ite         and   register         by merely inputting                  a   username           and   email

      address.

              47.      The    DefCad Website does not require a certain age, a

      criminal background, or any other eligibility factor.

              48.      Through the UD Website and DetCad Websites, Defendants

      declared         that       it    will           start     publishir~y          the      printable-gun

      computer files on August 1, 2018.

                                                            15
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 26 of 102 PageID: 1222




   E. Post-Settlement Proceedings:

           49.   Defendants' actions subvert New Jersey's system of gun

   regulation and threaten the health, safety, and welfare of our

   citizens.

           50.   Responding         to       this   threat,       on    July    26,       2018,   the

   Attorney      General      sent       a    cease-and-desist          letter       ("New    Jersey

   Cease-And-Desist           Letter"),        instructing        Defense       Distributed       not

   to publish the files online.

           51.   Defense Distributed responded to the New                            Jersey Cease

   and   Desist Letter         the    next      day.       Although       Defense        Distributed

   said that it would "attempt to restrict files made available on

  the Internet to prevent download within New Jersey" by blocking

   users    with      New    Jersey-based           IP   Addresses       from    accessing        the

  files, it made clear its intent to proceed with publication of

  the codes on August 1, 2018.

         52.     On   Jul~r   25,    2018, .The          Brady    Campaign      to   Prevent      Gun

  Violence,        Everytown        for       Gun   Safety       Action     Fund,        Ins.,    and

  Giffords       (collectively,               "Proposed      Intervenors")               sought   to

  intervene      in    the     Texas         Litigation     and    requested         ~    temporary

  restraining order and a preliminary injunction to enjoin Defense

  DiS~ributed from publishing the printable                            gun-computer files at

  issue here to prevent immediate and irreparable harm to United

  States national security.

    `                                               16
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 27 of 102 PageID: 1223




          53.    On    Friday,      July    27,     2018,     a    hearing       was    held before

   the    Honorable          Robert     Pitman       wherein        both     of    the        Proposed

   Intervenors' motions were denied.

         54.     On     July     29,       2018,      Defense        Distributed              and    SAF

   (collectively, `ADD/SAF") filed a Complaint in the United States

   District Court for the Western District of Texas (Case No. 1:18-

   cv-00637), seeking           declaratory          and    injunctive       relief,          damages,

   and   attorney's       fees against         the        Attorney       General       and     Michael

   Feuer, the Los Angeles City Attorney.

         55.     DD/SAF       initiated       this    lawsuit        against       the        Attorney

   General in response to the                 New    Jersey Cease-And-Desist Letter,_

   alleging,         among      other      things,          that     it      constitutes             an

   unconstitutional prior restraint.

         56.    Notably,       DD/SAF state          in    their    Complaint that "[b]ut

  - for Defendant Grewal's letter, Defense Distributed would freely

  distribute the files in New Jersey."

         57.    In    their     Complaint,          DD/SAF    also       allege        that    "[t]he

  Second    Amendment        Foundation's        members      and    supporters          are    among

  Defense      Distributed's        audience" and that "SAF has over                          650,000

  members      and    supporters      nationwide,          including       members       in           .

  New Jersey."

         58.    On    July    30,     2018,   the     Commonwealth          of    Pennsylvania,

  Governor      Tom     Wolf,       Attorney        General       Josh     Shapiro        and       the

                                                17
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 28 of 102 PageID: 1224




   Pennsylvania          State       Police         filed     a     Complaint         against            Defense

   Distributed, DEFCAD, Ghost Gunner and Wilson (collectively, ~~PA

   Defendants")              for     declaratory             judgment          and        a        preliminary

   injunction,          as    well       as    a    motion    for        a    temporary            rPstrainin~

   order    and    preliminary            injunction          to       enjoin       the       PA   Defendants

   from publishing the printable-gun computer files at issue here.

                                                  COUNT I
                                              PUBLIC NUISANCE

          59.     Plaintiff          incorporates            the       allegations            contained        in

   Paragraphs       1    through          58       above,    as     if       more    fully         set      forth

  herein.

          60.     By    publishing             printable-gun             computer         files        to    New

  Jersey     residents,            Defendants         will    intentionally               and      recklessly

  flood     the    illegal         firearms          market       in     New    Jersey          and    pose. a

  direct threat to the public health and safety of New Jersey.

         61.      Defendants know or should know that the publication of

  the    printable-gun             computer         files     will       bring      illegal           firearms

  into     existence         in    New    Jersey,       which       will       result         in    increased

  crime, injury, and death to New Jersey residents.

         62.      Defendants'            intentional          and        reckless         conduct           will

  create     an    unreasonable               and    significant          interference              with     the

  public health, public safety, and public ~~ac~ ~L the residents

  of New Jersey.


                                                      18
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 29 of 102 PageID: 1225




           63.    Defendants' conduct, if left unabated, will have long-

   lasting        effects       on        the     health       and        safety       of     New        Jersey

   residents.

          64.     As       demonstrated          by    their       own    statements,          Defendants

   know    or    have        reason    to       know    that       their    actions         will     have       a

   significant             impact    on     the       health       and    safety       of     New     Jersey

   residents.

                                                  covrrT zz
                                                NEGLIGENCE

          65.     Plaintiff          incorporates            the    allegations             contained       in

   Paragraphs          1    through       64    above,       as     if    more      fully     set        forth

   herein.

          66.     New       Jersey    law       prohibits         the     types     of      weapons       that

  Defendants        seek       to     create      in        publishing         their      printable-gun

  computer files.

          67.     By       publishing          printable-gun            computer       files        to     New

  Jersey        residents       so     that       individuals            may     create       their       own

  illegal       firearms,       Defendants'            conduct       is    wholly        proscribed        by

  New Jersey law.             N.J.S.A. 2C:39-5(f).

          68.    Defendants'          conduct,          if    left       unabated,        will      have    a

  long-lasting,             direct    and       proximate         impact       on   the      safety       and

  health residents of New Jersey.




                                                       19
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 30 of 102 PageID: 1226




           69.   Defendants' conduct, if left unabated, will result in

   increased crime, injury, and death to New Jersey residents.

                                PRAYER FOR RELIEF

         WHEREFORE, .based    upon   the foregoing allegation, Plaintiff

   respectfully requests that the Court inter judgment:

        (a)      Awarding  judgment   in its favor  and  against
                 Defendants on each cause of action asserted in
                 the Verified Complaint;

        (b~      Permanently    enjoining   Defendants   and   their
                 owners, officers, directors, founders, members,
                 managers,      agents,     servants,     employees,
                 representatives, independent contractors, and all
                 other persons or entities directly under their
                 control, from engaging in an activity that is the
                 subject of Plaintiff's request for temporary and
                 preliminary injunctive relief, as set forth in
                 the   accompanying   Order  to   Show  Cause   with
                 Temporary Restraints Pursuant to Rule 4:52;

        (c)      Requiring Defendants to abate any public nuisance
                 that their conduct has created;

        (d)      Ordering  Defendants   to pay costs and  fees,
                 inEluding attorneys' fees, for the use of the
                 State of New Jersey; and                   0

        (e)      Granting such other    relief   as   the   interests   of
                 justice may require.

                                      GURBIR S. GREWAL
                                      ATTORNEY GENERAL OF NEW JERSEY
                                      Attorney for Plaintiff

                                                       ~
                                                       '
                                      By:      ~
                                             Zara    Fog 1
                                             Deputy Attorney General
  Dated:    July 30, 2018
           Newark, New Jersey

                                        20
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 31 of 102 PageID: 1227




                            RULE 4:5-1 CERTIFICATION

           I certify, to the best of my information and belief, that

    the matter in controversy in this action is not the
                                                        subject of

   any other action pending in any other court of this
                                                       State, but

   that an action titled Defense Distributed, et al. v.
                                                        Gurbir S.

   Grewal, et al., Case No. 1:18-cv-00637 has been commen
                                                          ced in the

   United    States   District   Court,      Western   District    of   Texas.   I

   further certify, to the best of my information and belief
                                                             , that

   the matter in controversy in this action is not the subjec
                                                              t of a

   pending arbitration proceeding in this State, nor is any other

   action or arbitration proceeding contemplated.                 I certify that

   there is no other party who. should be joined in this action
                                                                at

   this time.

                                      GURBIR S. GREWAL
                                      ATTORNEY GENERAL OF NEW JERSEY
                                      Attorney for Plaintiff




                                      B y:      ~.     fT
                                               ara    Fogel
                                              Deputy Attorney General

  Dated:     July 30, 2018
            Newark, New Jersey




                                        21
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 32 of 102 PageID: 1228




                   RULE 1:38-7(c) CERTIFICATION OF COMPLIANCE

           I certify that confidential personal identifiers have been

   redacted from documents now submitted to the court, and will
                                                                be

   redacted     from       all    documents         submitted         in   the      future   in

   accordance with R. 1:38-7(b).

                                             GURBIR S. GREWAL
                                             ATTORNEY GENERAL OF NEW JERSEY
                                             Attorney for Plaintiff




                                            B y:           a.-~
                                                         ara    Fo el
                                                        Deputy Attorney General

   Dated:    July 30, 2018
             Newark, New Jersey




                            DESIGNATION OF TRIAL COUNSEL

          Pursuant    to    R.    4:25-4,     Lara        J.    Fogel,     Deputy    Attorney

  General,    is     hereby      designated        as   trial    counsel     on     behalf   of

  Plaintiffs.

                                            GURBIR S. GREWAL
                                            ATTORNEY GENERAL OF NEW JERSEY
                                            Attorney for Plaintiff


                                                               .r°'
                                            B y.      ~.-- ..
                                                    Lara J. F gel
                                                    Deputy Attorney Geil~ral

  Dated:    July 30, 2018
            Newark, New Jersey

      `                                       22
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 33 of 102 PageID: 1229




                                       VERIFICATION

           I, Aziza Salikhova, of full age, hereby certify as follows

           1.     I am an Investigator        with the    New   Jersey Division of

   Consumer Affairs ("Division"), Office of Consumer Protection.

           2.     I have read the foregoing Verified Complaint `and on my

   own personal knowledge and review of documents in possession of

   the Division, I        know   that the facts set forth         herein   are true

   and   they     are   incorporated    in   this    certification   by   reference,

   except for those alleged upon information and belief.

           3.     I   certify   that   the   above   statements. made     by   me   are

   true.        I am aware that if any of the foregoing statements made

   b y me are willfully false, I am subject to punishment.




   Dated:       July 30, 2018
                Newark, New Jersey




                                             23
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 34 of 102 PageID: 1230




    GURBIR S. GREWAL
    ATTORNEY GENERAL OF NEW JERSEY
    Division of Law
    124 Haley Street
    P.n, Rn.x 45~?_,9
    Newark, New Jersey 07101
    Att~rne1T fir Plaintiff

    By:   Lorraine K. Rak (035771985)
          Deputy Attorney General, Section Chief
          Lara J. Fogel (038292006)
          Melissa Medoway (028422011)
          Jesse J. Sierant (049342013)
          Deputy Attorneys General
          Affirmative Civil Enforcement
          (973) 877-1280
                                      SUPERIOR COURT OF NEW JERSEY
                                       CHANCERY DIVISION, ESSEX COUNTY
                                      DUC.'KET NU.


    CURBIR S . GREWI~L, 7~ttorney General
    of the State of New Jersey,
                                                          Civil Action
                                 Plaintiff,

                       v.

    DEFENSE   DISTRIBUTED,   CODY   R.
    WILSON, and JANE and JOHN DOES 1-            CERTIF=CATIC)I~ QF I~EW JERSEY
    2Q, individually and a~ owners,              OFFICE OF HOMELAND SECURITY
    officers, directors, shareholders,              DIRECTOR JARED MAPLES
    founders,     members,   managers,
    agents,     servants,   employees,
    representatives and/or independent
    contractors        of      DEFENSE
    DISTRIBUTED, and XYZ CORPORATIONS
    1-20,

                               Defendants.




          I, Jared Maples, of full age, certify as follows

          1.    I have been the Director of the         New Jersey Office of

    Homeland Security and Preparedness (NJOHSP) since June 5, 2017.

                                          1
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 35 of 102 PageID: 1231




           2.    In this role, I serve as the Governor of New Jersey's

   designated         Homeland     Security Advisor            (HSA)     and    am    the    Cabinet

   level     executive        responsible     for       coordinating           and    leading      New

   Jersey's           Counterterrorism,           Cybersecurity                and         Emergency

   Preparedness efforts.

         3.      I previously served in NJOHSP as the Director of the

   Division      of    Administration,       from       2016    to     2017.         The    Division

   encompasses          information         technology             and     security,             human

   resources,         and   facilities      management         and     financial       activities

  for the       Office,      including oversight of                millions of         dollars in

   federal homeland security grant funding.

        4.       Prior to joining NJOHSP, I spent over a decade at the

   Central      Intelligence       Agency    (CIA)       in    a    variety      of    leadership

  roles, and previously worked at the US Department of Defense in

   the Office of the Secretary of Defense.

        5.       As     a    seasoned     intelligence         officer,         my    career      has.

  .focused      on      executive        strategy        development           and     execution,

  organizational            and    operational         change       management,            emergency

  operations          response,      internal          security          investigations           and

  personnel          protection     in    high        threat    environments.                I   have

  traveled       around      the    world    on       behalf    of       the    US    Government,

  including many deployments to areas of active hostilities.

        6.       I    have    a   Master's   degree       in       Business     Administration

  from Georgetown University, a Bachelor's degree from                                     Villanova

                                                  2
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 36 of 102 PageID: 1232




   University, and an Associate's degree from Valley Forge Military

   College.

          7.    Domestic       terrorism         and    mass           shootings        are    an

  unfortunate reality and a source of growing concern.                                 Access to

  weapons has been an enabling component to these incidents.

          8.    NJOHSP      provides   Active     Shooter         Response       Resources     to

  bolster      the   preparedness. and      resilience of New                  Jersey and its

  residents in the event of an active shooter incident.

          9.    The    computer-aided       design          (CAD)       codes     of     Defense

  Distributed and Cody R. Wilson (collectively, "Defendants") will

  allow individuals across New Jersey to automatically manufacture

  on 3D printers lethal 'firearms that are untraceable and that can

  be modified to be virtually undetectable in metal detectors.

         10.    This   is    concerning    to     NJOHSP      because          terrorists     and

  other    networks     directing viol~nc~ a~               the   United       S~.ates and. in

  New    Jersey      could    use   this    technology            to    manufacture       guns,

  including assault firearms.              Those guns would be untraceable by

  law enforcement.           That means if a gun were used to commit an act

  of    violence,     l~.w enforcement     would       be    unable      to det~rmin~         who

  manufactured, purchased, or transferred the gun.

         11.    Unregulated      and   untraceable          guns       would    significantly

  curtail      law    enforcement's     ability        to     apprehend          the    persons

  involved in the act of violence and stop them from committing

  future acts of violence.             The proliferation of untraceable guns

                                             3
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 37 of 102 PageID: 1233




  would    also    give       terrorist         groups           a    significant      advantage       and

  deprive NJOHSP the ability to gather the necessary intelligence

  to     combat    them       and     reduce      their              threat    they     pose     to    our

  citizens.

         12.     NJOHSP       and    other      New       Jersey       law    enforcement agencies

  have    traced    guns       thousands         of       times,        and    such    traces     are    a

  critical tool to help solve crimes.                                We use the results of these

  traces    to    identify          the   methods         by         which   firearms    entered       the

  illegal      market         and    to    devise           strategies          to     disrupt    these

  criminal networks.                But if there were to be a proliferation of

  untraceable       3D    guns,       crimes          and        criminal      networks        might    go

  unsolved and the perpetrators might go on to commit additional

  acts of violence.                                         ;~

         13.     Indeed,       in    2013,      journalists             in    Israel    were    able    to

  print a Defense Distributed gun and get within arm's reach of

  the country's prime minister at the government capitol.                                        (Lazar

  Berman, Journalists Print Gun, Point It at Netanyahu, Times of

  Israel    (July       13,    2013),      available             at     https://bit.ly/2mD6AOJ.)

  We at NJOHSP are concerned that if 3D gun codes are generally

  available, similar incidents could occur on New Jersey soil.

         14.     Upon    review      of   Defendants'                 January 2,      2015   Commodity.

  Jurisdiction      Request          to   the    United          States Department of             State

  Directorate of Defense Trade Controls, Defendants' CAD files can

  be used to "automatically find, align, and mill" a firearm, such

                                                      4
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 38 of 102 PageID: 1234




   as   an    AR -15,     on   a    3D    printer         or   other     manufacturing         device.

   (See   Ex. A,         pg. 2.)         Manufacture           of    a firearm in this manner

   requires        considerably           less        technical          knowledge           than    the

   manufacture of a            weapon relying on conventional technical data

   that      may    be    currently        publicly            available,        but     which      only

   provides        guidance        on    how    to     create        a   firearm       and    requires

  additional        craftsmanship,             know-how,         tools,    and     materials        from

   the manufacturer.

          15.      Posting     of       Defendants'            CAD    files   on       the    Internet

   without restriction would make those files available throughout

  New Jersey to any Internet user, thereby permitting the export

  of those files to any New Jersey resident or visitor with access

  to Defendants'           website.            The   likely effect of this publishing

  would be to cause significant harm to the health, safety, peace,

  and comfort of the citizens of New Jersey.

          16.      For    example,        the        "Liberator"         firearm       included      in

  Defendants' CAD designs presents a specific and unique risk to

  State security since the Liberator is a plastic firearm that can

  be produced in a way as to be both fully operable and virtually

  undetectable by conventional security measures.                                3D firearms can

  defeat normal detection such as metal detectors and wands, and

  present a problem to public safety in venues such as airports,

  arenas, schools, government buildings, and/or courthouses.



                                                      5
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 39 of 102 PageID: 1235




         17.   Making    Defendants'              CAD   files       available        through

  unrestricted access on the Internet would provide terrorists and

  crime organizations with firearms at their convenience, subject

  only    to   access    to    a     3D     printer,     an    item    that    is    widely

  commercially available.             (See e.g.,        https://www.staples.com/3D-

  Printers/cat_CL211598?fids=&sr=true&sby=2&min=&max=&myStoreId=&d

  eptFid=.)      Terrorist         groups    and    other     bad   actors    could     then

  manufacture and use such weapons against New Jersey citizens.

         18.   Unrestricted        access     to    Defendants' ' CAD        files     would

  likewise provide armed criminal or terrorist organizations with

  access to firearms components and replacement parts.

         19.    Access        to    weapons        technology       coupled     with    the

  uncontrolled    and    increasingly         ubiquitous       means    of    production,

  such as 3D printers, could contribute to terrorist or criminal

  acts and undermine New Jersey's efforts to reduce gun violence

  within the State.

         20.   For the foregoing reasons, Defendants' effort to post

  these CAD files through the Internet represents a direct threat

  to New Jersey's homeland security.




                                              D
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 40 of 102 PageID: 1236




           I   certify   that   the   foregoing    statements   made   by   me   are

   true.       I am aware that if any of the foregoing statements made

   by me are willfully false, I am subject to punishment.




                                                   G~~
                                                  ARED MAPLES

  Dated:       July 30, 2018




                                          7
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 41 of 102 PageID: 1237
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 42 of 102 PageID: 1238



                      Case 1:15-cv~~~372-RP Document 32-1 Filed 06/1Q/15 P~g~~ 42 of 70




         O .~-t i~   B..~RJ.~'4..r r.{. ~~L ~~~ ~~~.1~




       FIvI1~L3TC', SAw 1, ~ 2th ~~vc~r
       (.~~ce of I~e~'er~s~ ~'r~de Gontra~s
       bureau of".~olitic~l Military• A.ff'ai~~
       T..~.S. ~ca~artment of ~tat~
       '4~ashingtc~n,17.~. 205.22-t~£~~~

        ,~~~3~~I~T+.+~',T~,      ~`.~mr~nn~.~ty .~~~t^i.~c+d.i~ti~t~ 32et~t~~.~~ ft~r ~h+~st CYn~nn~r Marhin~z Pl~~t~.c
                                 ~o~~ting Ji~~ LTs~r xnstructic~~rs, anti S~tft~v~re ~Def~nse ~Jistrihut~c~, Inc.,
                                 P'~~~TC Ct~e 1~l-3470~;~

        Dear fit or M~darn:

                 Furs~r~nt ~o ~ect7on I~0.4 cif' the InLc~rnat anal `Tr~~'~c ~r~ Aims ~~~ut~t~ans ~`°t~~AR"~ {22
       Q.F.R.. ~~c:ti~n~ l~~-13Q}, l~~fens~ [~istr'r~c~t ret~u~st~ ~ +~+~ta~tnc~dity ju~r~s~icti~an det~rmir~atrc~rt
                                                                .`U~'1'~x'} on the t hest Gunner r~3chine ~{thc
        i~rtrm the L~ir~ct~~at~ of 1:1~f~n~~ 'I~'~ade C:~ntrc~ls(
       "~hnst ~wu~.e~"}, its plastic moitnti~~ jegs user instz~c'~c~~as, and sc are fvr production,
       ap~.tiUn, aid use cif the ghost C~wnner.

                'Iwh~ ~ihast Gunr~~r is an ~pprv~~mat~~~ one-foot-cu d bla~i~ bt~~ ~hr~t               :~ ~, drill ~~i~
        rn~unt~z3 vn ~ ~e~d that zn~v~s in ~f't~'~ C~i'ti`~L7tS1t~ri5 CD ~.u~:~t~ati~~tty curve d~.~;itatl~-Ynz-~t~e~e~
        sl~~~~s into ~o1~jr~~er, wc~~~d or aluminum. .~~ functions ~s a a-pis comp r~-numerica~lyc4ntr419ed
        ~``~h1~n) ~r~s~ that ~~un be c}sed to manufactc:r~ parrs ~o fir~acros ~:orr~rUll~d under t:1.S. M,unitians
        E,ist ~"L1SML."~ ~.'atega~ry 1. it ~Etn also b~ used ~o m~nuf~~e ~t~c~.s t~a~ arcs nit cont~t~llet~ under
        the tl~.      Thy mac~in~ was des~gt~ed, de~~lope~, and Manufactured tier I:~ Anse l.~istril~uted to
        ~ut~ma~~cdlly m~nufa~t~~re pu~Ii~l~ ~va.ildbl~ c~~~~~s yvith n~~'l~ zero user int~xactir~r~.

                A,s di~cusse~. below, the ~~partm~nt refJD~fense re~omrn~~d.~d that ~}~f~nse ~~tributed
        ~ubn~it his Go~~rs~r~~~clity juriscii~tion ue~t.

                   Export jurisdiction over the Crhost Gunner, 3i,g, cc~f are, and i~nsi~ctit~ns is unCer~t~sin
         hec~use; ~~t~ou~h the I~ep~rtment of Cam~er~e ~xpvrt A,dminist~ation. R~guiatic~ns ("EA.R")
        .maintain ~ con~rQ3 ~i~ting for ~~igs, fixtures, and tither rjcaetal-working irezns ``ex~l~usi~rcly dcsi~iaeci
        for use i.n tI7~ rnanufact~re n~ fi.re~rm~" ~~~d~r Gom~r~er~e Control G's~t ("C`~~....",~ ~x~x.~rt Cr~ntr~I
        ~Nw~xzber {"~CC~+I") 2I~4~ r ~.~, erg is no c~rr~spondin,g c~~rv~-out fay t~~+~s~. iti~xns ~~~c~ r~l~.t~~i
        s~ftv~~ar~ and t~cchn~cat IrifQrrri~tar~ 4th~r~i~~ cantroll~d by C.I~1V~, ~~.t~~~~'y I a~.t't+~'~I~y ~arz~
         C~t~~ory T(i~ ccantrr~lti t~u~u~ic:~f cl~.iw~ a.r~c~ c~c~~~~~~~ ~r~vi~es dii~ctty r+~~at~c~ to ~uea~s, with
         technical data directly rebated to the r~~~n~faciure or prt~ducrian a~` frearms ~e~rtgn~tec~ ~s
         ~i~~c~.i'f~~~ai~ Milii~t~ ~s~uip~~a~~~i,

                E'E~r~se nQt~ chat a 1ett~r from D~~n~e ~i~tri~iute~ ~ut~~oril~n~ my ~~tw ~rc~ri to ~"iie ik~is~
        requ~s# 1u~s upinat~ed with this ~~-4f~'~6 su~rrsissior~. Piras~+ direct .any c~~~~~~int~~ ~n~ ~1t
        cc~rrt~s~tandcnGc rGlatcd tc~ t~~~ rc~~tt~~.t t~ my ~ffica.         Cvmrn~an.ic~.cic~r~.s t« rr►e at
             hew~r~~,~U~ds ;~:in~l.~c.ca~ are px~~erred.


                                                         v~ww, G oldstein PLLC. corr;
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 43 of 102 PageID: 1239


               Case 1:~..5~t;v-C}Q372-RP Document 32-1 Fi(ed U~11.0/1.~ Page a~2 0~ 70

                                                                                    ~t~mrnc,dit~ .~urisdicxian R~;qu~st
                                                                                                      ~~'anuary ~, 2~1 ~
                                                                                                            Wage ~ ~f.~


       ~A       JfiI~1.P~1..1 J1A.~~A~~




                I fin: L7istributct~ is ~ T~c.~,s ~cc~rporat~a~,:re~is~~ed ~nr~t~ ~h~ ~~~~:~trn~nt ~f` ~t~.t~ der
       ~~ ETC C.'~d~ -tui-34702. Tk~~ cr~mpan~r has d~ve~c~p~d ~~~h~i~c~1 ~~rr~~t~on ~.t ca~i be u~~d try
       p~~d~c~5 rz~anuf`~~€urn, d ~s~ ~1~ uario~a~ pry c~m~c~n~nts, a~ ssari~s, end at ~hm~nts t~
       ~tr~n~ ~~nt~~~I~ct . ~.e~ ~~I~CII ~;~te~c~~r}~ I. This ~~:Iud~s inf+~rma~on f`or tt~~ c~es~~ ~~d
       pra~fiuet~c~n o~ the tshast C"runn~r, saf~are neces~~ry t~ ta~e~af~ {.~~c~~t c_xun~te~rx ~nc~ cc~~ie that
       ~~ ~ws ~rr~d~~tic~fl ~s~~~rt~i~ items b~ the ~ht~~t ~~iru~~r.~

                F'c~l~lc~wr'tn~ n~ti~'ic;aticrn rrorri D~T~ i~ ~+iay 8! ~t~~.~, that 'tie a~~ncy requires tJ.~~
       Gc~~ern.rr~~;.~t pr~~or ~~rpmr~al betar~ publicati€~ns e~~ r~ther~rrise IT~.~.-cc~~.tr~i~~d te~hni~a~ data into
       ~h~ put~~i.c cfc~rr~ain (.~t~ch.m~nt 1 ~~ ~efe~se L~istr.ibuted ~a~ s~abmitt~d r~c~ue~t.s f`c~r U.S.
       ~t~v~rr~m~~t c~~~.ranc~ t~f t~chni~at d~~a to the :~epartrn~nt ~f ~efen~c~ i ce cif' ~'r~~u.b~ic;~tia~~
       and Seetu~ty ~.~vi~~~ (~`C~~3~'~It"}.` Can t~ ~b~r 1, 2 14, UC.~.P~R r~turr~~ri ~ ~'3ef~ns~ ~ stri~uced
       request fu.r cl~~~alce of ~eehraica~ ~fc~rm~tian can the +G~ost Caner fair p~cblic r~~~as~, st~~in~ that
       cr~mmc~d~t~ juri ic~it~n aver the ~t. to was un~~rt~i~ and r~~c~~m+~n~,ii th~::t S~kens~ ~i~tr~b~~e~
       submit a ~amrn~di jur~sdic:t~~~ reec~ue~t. Sep At#~a~~~nt 2.

               qty       `~'~~e ~ c~ t u~~€~~

               Exi.sti~~ CI~~ ~achine~ ~x~ ~xp~nsiv~ me tin in curate to zr~~n.~f~~tur~ ~r~~rms fir t~s+e
       cas~at us~~. I~~f~~~ ~istri~ut~d d~v~I~peci the t~~a~t 4iur~n~~r 'tt~              ~r~~s this ~+rot~~em by
       mi~i~turi:cin~ the ~ui~d ~~ue~c~p,~ t~ just large e~c~ugh t~ i~r~i~~ c:~~~r~v~ firearms rec~iv~rs, vtrhicl~~ i~
       turn ir~pr~ves ri~idi~jr, r~r~~ ~s .r~ai~~ ~l ca~i end s ~nultr~~t~us~y r~I~~c~s ~~ ~~ t si fi~~x~~?
       ~~Iawi.n~ E~ f~ns+~ ~'3~stri~u~~d tc~ s~11 an inexpensive r~achin~ with mc~r~ than ~~a~ugh a~.c.uxa~~ t~~
       m~r~utac~tu~ .~~re~~m~.

                rI'~~ first de~ig~ t~~d on the £~~ost ~u~xnez~ w~,s fc~r an t~►.R-~~ ~a~r~r re~eiv r end ~h~
       {3hc~~~ ~t~nnaar~~r vas ~~il~ to a~a~.~rr~atically .fnd, ~...(i~n, ~r~d r~i~l ~. ~- II~~ "~{~°T'u'x lamer r~ceiv~~,
       which was nit ~ €`rearm ~ri.ar to mi~Iing. Thee ~ar~t G ar h~.s since un~#er~~r»~: several design
       r~visi~ns tc~ ~~dUc~ m~~h.iz~e chat ~r, ~~clrf ~, aid jitter, X11 w~~h chi gaai ~f k~~pir~g tail design
       ~9st lc~~~v.

               I'hc~tc~~r~~a~~~ t~f ~h~~t ~xu~.ner dry p~uxd~~l ~i. ~~Cachr~+~t~t 3 end re~ci~c~ i~~ s nt' ik~
       rn~ch.ine: ~~t~ thy: ~~~~ti~ ,~i~; ire ~rnvide~i at Attachment ~4,


       I '~~is ~on~z~c~d~~ jurisd~~~ an r~t~u~~t seeks a c~~t~rmin~~~r~ ~ ' c coc~~ necessary t~ c~p~
       ~~zc~i G~ru~e~°. I~t r~vv~s ~~c~t seek a. c~~t~r~xu~xatian ara the v rotas ~~ct fzles ~p~ai~~ t.~ ~rc~ciuctic~n
       of ~~~t~in .items ~~~! the ~h~st G nor.
          ~ ~c~m~ptying vaAith I?L~ .~"C ~~ ut~~~~~~ion rep,}ie~v rcquzr~m+~~ts can p~u~~i~~t tin sad technical
       in~azmation ~e~tc~ the pu~ii~ dc~m~i~ax I~~~~ns~ L}istribut~d dfl~~ not intent tc~, nar ~h~u1d it ~e
       cc~r~sid~rec~l t~, ~.~~rve ~r~y d~fcnse, ~clairn or.rih~ un~~r 1~~.

                                               w ww,t~calcfst~inPLLC.cnm
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 44 of 102 PageID: 1240


            Case 1:15-cv-OC}372-RP Document 3?..-1 Filed 06/10/15 Page 43 cif 70


                                                                                   ~c~m~n~dity J!u~isdicti~n R~c~~est
                                                                                                    San uakty 2,Zt~ l 5
                                                                                                         Pa~~ 3 of 9


             ,~. s~hem~tic dr~.wi~g fc~r the ~h~rs~ G+~~r is pra~vid~d ~t. Atta~hm~nt ~-

             Crhast CYunner farm,ft, function, axed ~fe2'~Oi^~~i8t2C~ G~tf~T~ctBrtStiCs ~z~c~ude the ~c3~Ic~Wiri~:

             ~► It uses a ~c~~mpact, p~~~vdez~ ~ea I A~fi st~c~ f~came ~r~d thi~~ ~t~in~~ss "~"•~lc~~ rail, vu~~th
                prelc~ad~d bail bearings ~'~r msExximum rigidity. Linear oration i~ achieved c~ith l~w-
                backtasl~ direct~~driv~ ball screws mounted i~~liri~ with ~~ cu~tit~~ st~rf~t~~, Ehus
                pr~v~ntin~ tQrsic~r~al gantry chat~e~`'white m~chit~in~.

             °~   .Ct in~or~orates ar, ~i.+~~trc~~~c p~t~~ that autum~ticaliy detests ~v~~n tie mach.ir~t~ ~t~~~i~
                  int~a cr~n~ct with the work piece, ~l.lc,~vin~ a~~~zr~~tic p~rrt. discovery aid ~1i,~rn~nt.
                  Ghost Cunn~r .requiz~~ ~ar~duct.ive parts if auLQ-disco~t~ery ~zd ~l~~nrn~nt arc used..

             •    ~t can manually ma~hin~ nc~ncan~uctiv~ m~teria~s, bUC t~i5 re~t~xr~s tnanua! cal[btaiian
                  off` a ~~rt ~ the m~cl~it~e - ~fa~~uwin~ a► few simple instruct~an~ -- as i~ rec~uir~~ r~rit
                  ~xis~.i~,g 'C machines.

             •    Cts m~~{i~g darts are ~~tirely sealed from chzp debris. Alt b~arin~s t~r~ smiled and
                  cunk~in wipers ~c~ pzevent fc~r~i~ ~Qnt2~mina~ enuy. Thy jai}~ are stain~~ss stet ~»d axe
                  fr~ct~ry l~brz~at~d, but ~.~ require ~Sriodic wiping icy prr~IQng ~i~e. E~xd M~ll~ dull aver
                  time anc~ are ~onsider~d ~ ~nsumable.

            i T~ c~nt~~~ altisna.inu~~ chEps, it i.n~iudes a chip callect~on tray and alt cnc~ving
              cornpu~en~~ are fully ~~.ctased.

             •    It is c€~abte of manuf~ct~trin~ dip packets due to its ~ari~ontal gantry., w.~i~h .allows
                  gravity ~o pu1~ chips av~ay from the gutting s~u.~~ce ve#'orc they ca~~ build. up ~rzd duff
                  the end mill, a.~ ~s the case an tr€~dita~n~l C:NC: designs.

                  ~t uses industry srandar~ ~F~1 t collets, and shiers with bath lla" ~rrnd Si:~2" collets.

                  it uses a standard IEC ~v~+~r cord and. is compati~l~ with ar~..y 11~1220~` circuit. Nca
                  ~~~ter~a.i paw~r brick is ~s~d; the machine is entirely ~eif~cor~tan~ed.

                  It h~~ twv pores: ~'awer (~~~ stand. cf~} ~cnd TJ~+~ CZ'Y}~~ `-~~~~

             •    its m~ch~n~bl~ dirn~ii~it~n~         1 ~€0 x 15 x fi4rn~ ~-~S.St~ x 2.95 x ~. }~"~

                  Its r~axiarn~~rr~ part d~mcnszon~ are Z3fl x 9fl ~. l t~f~rr~n~ (- 9.f15 ~x 3.50 x 3.9t}")

             • its av~t~ll footprint rs 33~ x 28~?mm ~~-13 ~ 11"~

                  Its weight is~ 2C~kg ~~-45 paunds~


                                              w ww.Qald~teinPLl.C:.cGm
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 45 of 102 PageID: 1241



               Gasp 1:15-cv-OQ37?-FOP              Dociar~~ent 32-1 Filed ~~/1Q/15 Pace ~4 of 7~

                                                                                      ~ommc~c~i~y .turisdictic~n R~~u~~t
                                                                                                       .ianua~~ ~, ~~ 1 ~
                                                                                                             ~'a~e 4 of ~


                    tis ~piridle Speed is ta,~~i}-t- I~.}'M ~F t~~.l. V~iu~ "i`F3D~

                    Its ~c~#'tww~.r~ requ~r n~nts ~~e ~indc~w°s 7 pr h~ der.. mac v~rsior~ °T`I~I~

                A.s nc~t~d abc~~j~, Ghost gunner is ~a~abl~ cif' manufactc~-in~ mare thin just ~xe~tm
       recc:iv~rs. With ~~~'~~s~ C~i~~trit~ut~t~'s ap~~:n source F~~~ysi~~es ~ev~I+~p~n~n~ AUK {:`~~ev"'},
       ciesi~:n~rs can distriht~te bites ~•~a the c~rr~pany's'.dd' ~l~ farmat~ vGrhi~l~ ~~~t~ins alI inata:I~ation anc~
       ass~n~~l~ i~.s~ru~tic~~s, ~ny~ teq~~ir+~~I jib ~I~s ~~ bald a pert in place (that ~s+~rs ~~~~ print wig a 3~?
       print~r~, anc~ ~Il machu~~ c~~t~~it~~r~s a.~~d cc~d~ t~ ~h~~szcal~y ~n~nu~'a~`tuz`~ ~ p~t~~~1ar cic:~i,~n. Tc~ a
       casual user, the .dc~ file is ~ une•stup solo#ir~~ t~ mai~~f~~~t~~ri~g any ~tumanusn physit~le th~x the
       pubic ~:,~n design t~ ~t into the ~~tild ~n~reic~p~. ~~f~nse Disiri~rat~d wi~i he de~r~lc,pin~, in ~nt~.
       su~pc►riin~ th~~ fc~cmat.

                ~I`he .t~~ file ft~r~nat ~s itself.` aspen ~t~~r~~ ~n~ nit ~rar~straifl~d ttz the Gast Crurtn~r ~r
       JJ~fense I~istri~utec~; ar~y user can cl~~ine~ arty existi~.g machine's ~-~eci~r; parameters via cl~c;
       machzne ~aram~ters list. A single life can contain specific cc~d~ anti iTTS~~~I~3Xt01~ IT~SITUL`tiO.its far
       ~t~~ r~clmi ~ cif rnachix~~:s. A user ~i~h both a ~hc~st Gifr~ner ~n~i ~k Tf~rrrta~h ~ l 1 QU Gc'~U~~
       manufacture ~ ~~rfi~u~at .d f~~e pan either maci~.irie ~d mar~~.,fact~r~ ~t~e same physibEe with zero
       acidit~ona! tz~e~ knotivi~d~ex a~ e~n~y the ins~uctic~n~ required ft~r a ~articu3~r machine ~r~ rcvc~led
       ~o the ~r~d us~r~ Thy .cid ~i~e f~~.~t zs a CNG x~~aons~ to 3T~ ~rin~.n~Cs universe .stt fiI~ tt~rrnat.
       i-Iowever, ~l~ost ~unr~er wilt ~.lso ~cc~~t Tine rode dram. ~a~y ~A:1'1~ ~arc~ rz~..

                In c~p~r~ti~n, ~~er~ ~Srv~~id~ the parts far t~li~~~ 'I'he}~ pan tt~~n s nnply p~~g ~he~r ~orn~ut~r
       into kl~e Chou Gunnc;r, instal the Ght~st C~~:z~ner software, a~t~d downta~~~ any cc~rr~patible .c~~
       d~si~m #ale. ~D printable .jiffs ~.i'+~ u~ec~ co ht~id each part in piece ~s each m~llit~~ step is p~rt`orme~i,
        ~~r ~a:~m~}ex rnillin~; an ~i~hty percent A~-15 lower ,~~e~iver requires ~:wc~ jib ~i~c~s tt~ ~~cWr~ the
        dower in Mace whi.lc the tri~~~r pocket is miii~tla at~d ~hcn twos mire jig pi~c~s are instaiZed ~o drill
       the ~.rsg~;~j- pi~zU ~s. A.~ mi~~i ~ ~;hty pe~~ce~t ~r~arms r~quir~ d~e~ ~ocke~ mil~i~g, Ghost t3unner's
       m+~~rntiRg tals~~ i~ ~araltel to C~~ ~~d ~zs.~I~ s~xa~. '~'t~is ar"~en~ation m~.~.irnixes ~D pr~~t~c~ jib ~~tc~~n~th,
        ~ninxmi~es jib ~orrY~~~xity, ~.n~f mec~a~€.icall.y aligns fhe pert tc~ thc~ m-~chir~~ ~ipan insertion ir~tc~ ~e
       ~~~r ~litie-gatt~m~d, Open ~aur~~ T Slot stainless r~i~s.

                Defense Dist~ibut~d expects its typic~.~ d~c~er fi;~l~rlment will ct~r~tain the i'utl~~ assembled
        ~hc~~t Gunner C~~", ~I~stac mounting ~i,~ c~~si~;ned tc~ sec~tr~ 84°r~o A~-15 receivers, ~p~ratin~
        s~~v~:re and ias~na~tic~ns, T~ei'~r~~~ ~i:~tr~but~d also ~r~te~cfs t~ pEace instz~~cti~a~s ~rss~ c~tnput~r
        ec7~~ n~~~ect t~ ~7~tild ~~d use t.ih~~t ~iunne~r into t ae puh.lic. t~~m~ai~t ~~ ~~~n ~c~;.src~ t~cl~r~c~Jt~~y.

                  ~1~}ck i~ (``Saes irrf~~tr~~tiat~} is r~c►t pr~vrd~d w~t~. t~3is~ requc:~t ~c:c~u~e the Ghc~~t ~.iu~n~r
        ~~ sell in dc:velopm.ent a.s L`3~f~nse I3~stributed awaits arrival ~f various ~rodu~tic~n ~i~ce~ anc~
        c.oi~tirsu~s !~, ~na.k.~ any r~yuiar~d ~hangc~s tc, the product. ~~ such, the com~~ny ~~~ ~U~ yet
        c~~l~~~cred any rrr~c~ine~ (i.e., nc~ ~~r~pl~t~~d s~~~s;?. ~-l~+v~~.~r~~-, the ~arrr~any 3~~.~ ~c~e~c~d ~c~9 }~rc~-
        ucder~ ~nt~ 41:~ ~dv~n~~ ciepasits fr~am pr+ospe~t v~ purcha~er~. Each af' t~~st~ c~rder~, ~xc~pt fcar
        c~n~:, are intended fc~r dortz~stic s~1e. In addition, consist~cnt with t1.5. ta~v, fi~ar Ales ~vill c~rr}:
        ~anr~itivns ~~~~ 1xmiG ~urck~a.~~s to px~ va~~ usc~ i.e., z~~t fc~r ~~mm~r~i,~l car mili~ar~ ~s~).


                                                w v~wa~caicfst~rr~PLLi~.corn
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 46 of 102 PageID: 1242



               C~s~ 1:15-cv-t~fl372-F~~' t~arume:~nfi 32-1 Filed Cif/:~0/15 Page 45 of t0


                                                                                     ~a~nrr~t~dit~+ ~urisdi~t~an ~t~c~u~st
                                                                                                          an~taiy~ ~,~~15
                                                                                                              ~e 5 ~f9



                  .̀      tJ~~r° ~:ns~ruc~ic~t~ a~.+d ~p+~r~~~~~ St~~tw~re ~'c~r ~~e ~c~st        unr~er

                  Thy- ~r~rx~rent dra.~ User :stnact~c~ns ~`qr t~i~ ~ht~st ~ua~~~x a~~r~p ie~ thss ct~r~mociit~r
       j~.~riscti~tac~n rcqu~~t a~ A.~a~hrn~nrt ~i. [~ cQ~€~ins ~n~or~mat~~~ inn. , t~va to ~t~a~~ ~ "$C~°~o~~ 1~aw~r
       r~c~iv~r tc~ ~x~it~st t.,~cu~,~~r, s~ac~ ~t C~hr~st fi ner can rr~zli d d~r~1 a1I qu~.r~c~ ht~~~~ ~~ txansf~r~
          e ~c~`!ve~ rec~i~~~r ix~a ~ ~~e~.rrn. ~G~ost t'°.xunn.~r       s~a~t~ ~tum~rc~~s l.1s~r ~.r~:~truc~ic~ns, U~~r
       Graph ~s, a~:d LI~;r ~~~+~c~ir~n~ tt~ the t~p~ra~ar. ~ihc~st C~~t~n~r. g~rf~a`m~s mar vii ~l ~ra~ion ~.Qc~~
       ~d l~il~~n~ Gore. ~tt~st ~urtn~r ats~ ~~si s the user in cr~~tin~ 3~ print~bl~ Jiffs, i~'n~~~ed.

                  The ~c~~~a~~ nec~ss         tc~ ~-u+~uc+~ d c~perr~t~ the C`x~~a~t C~ur~:~r ~n~lud~s Autv~es~
        I.t~v~:~tvr anc~ ~ s:iznpte ~x~c~rtab~e ap~licat~car! that c:~.rt interpret CND dart ~i~es end Tin~~r ~:g~i~.
        ~dditic~n~.l info~rrtation ~~tax~ic~~ ~h~ ~urrpo~~~ f~r~ctia~x, and Gapabilxty ~f the s~ftwa~re, as c~qu~st~~
        bar I~~`{~'s .~35-~~37C ~~r4~rr~UditY J~zriscl~.ction (~T} Gui~i~           fc~r Sc~:fCware, ac rr~p ies t~i;~
        ~.~mmo~ity jur~sdicti+~n ~°equ~st at Attachr~~t~~: ~.

        ~I,     C'~ittNl~"~F~1`~'~ JU~S~I~'~'`It~~i' S'I'A..~~l~A1

                  ~`h:~ st lard a.~p~~cab~e tct ~e tr~~n~ ~f ~~at~ and c~ ~r ~~enc}~ ~on~~~~ratior~s ref
        ~vr~r~dit~ ,~uri~d~~tic~n is ~~t fad apt ITA~. ~~e~.ic~t~ t ~~~~, I~'~~. ~~tb~ ~~ic~~ I ~~.~~~) ~xt~nd-~
        I~ ~~~~t~t~~nt of St~t~ ju~rr~diction to a3ny i~er~t~ t~a~ ~~ tlx+~ riterxa tai' a d~f~~~~ ~~1~ desc~zl ci
        c~i~ t,~e [.~S~.I:, nr mat ~re~v°id~s ~~uival~~t performance c~pab~i~c~t ~s; ane~ ~7'AR ~'~cti~n I ~t~.3~b)
        pr~vi~~s that ~ sp~~ifc ~rticl~ nvt pre~~n'~ly d~~ct~~b~d ~~, ~h~ U~t~[~., shy!? ~e det~er~in~~ in ~e
         fixtwre ~s ~ d~~'~r~s~ a~~rtticl~ if it pr~vic~~s a critic-a.~ military a~ a~:t~~lig~nr~ a~:vart~ag~,

                 A,.       el~~~n.~ i.)    ..~, +C`c~n~rc~~ ~.~i~ki~g~

                Sub~p~~graph ~h) to t~~l~~L~. +~.~ +~r~+ I ~c~ntr~ls compan~~ts, parts, ~GC~S~g2'tgS, ~I"!C~
        a~t~~~tnet~t~ fc~r ~ir~a~ns tc~ .5{? caliber inclusive. Thy G~o~~ C~urtn~r ~o~s r~c~t rn~~t the ~~te orb
        I{h} ~r~teri~ becc;~use it is not ~ ec~r~tpc~nen~ ar part tc~ a hr~a~m... ~,ath~r, i~ is a r~ach'ttte that can be
        ~s~d ~'ar the m~~ul"~z~~ure ~~'suc;h ~.rti~~es.

                 ~u~~arr~~g~raph {i) t~ U~~iL Gat~gc►ry ~, ca~#~~ls tec aic~cl date, tt~ ir.~clud~: "sc~ftwa~e" as
        detin~d at ~e~tic~n ~ 2~.45~~, anc! d~fens~ s~vi~e~ d r~ctl~ ~e~~ted try t:~i~ fue~rn~,s a,s~d ce~mpor.~et~~,
        pars, ~~~sc~ri~, and ~tta~.hx~en~5 fc~r .fir~arrz~s to .54~ c~.]~b~r inc~~t~iv~. T`~c~r~i I c~. chi ~~y
          t~~ rc~ the rn~n~f~c re ~~~            cfu~~ticrr~ off' fi~t'xn:;~ ~t~rt~~~~~ .~~t ~~t~ ;pry ~ is c ~~ ~t~~t~: as
        ~~i~nifir~~t i~rt.i~x~s~ry F~c~~~i~mnt~.

                  ~'h ~S~'1~ dc~~es nit con~a~n ~. ~ar~t~ol. ~ ~t~g tk~at desc~ib~s e ms used 'car t~~ m~~~ufa~tu~
        t~f~zr.~arr~ns, [n~t~a~d, that 1is~ing is cc~nt~►i~er~ ate t`~~ ~~R t~t~~~er~~ C;~n lList (~"{~"~:~.~'~ ~r}~
        fear ~~;~~T 2~t~ ! ~.n, ~r~~c 'i cnn~r~l~ "~ig~ ~ ! f3~tu~~ € c~ c~th~r r~e~l-~vv~rk .~ irr~~~~r~r~r~ts c~~`
        ~`~~:e~ss~arz~~" of the ki~€~~ ~;~ lu.~iv~~y de~i~;ned fi r ~a~~ ~n .~ m ~.fact~~~ of f~arz~~, ~,C;t~ +l
        ~~t~1~ c~ntrc~~s ~c~ wary" ~c~r the i`c~~v~i~p ~~~„1 "p~~u~ti+an~' c~~ ~`u~ "ref' ui~a ant ntrc~~l~d
        b~ 2B(l1~; end ~~C?~ 2~{~l 8, in turn, can#rol~ "'~`~chr~.o~c~               far ~ ~~~s~" of equip ant
        cQntrt~ll~ci by ~Bt318.

                                                wwv~.Ggld~t~inF'I..L.C.rc~m
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 47 of 102 PageID: 1243



               Cass 1.:.15-cv-QU37~-R~' C~ac~~m~nt 32-~ Filed 06I1~115 Page 4G of 7Q

                                                                                             C c~r~~_nzc~di~y Juriscii~tion Request
                                                                                             ;
                                                                                                                   .~anuar~ 2,2Q i 5
                                                                                                                        P~~e C~ ref ~



                 ~'he ~e:c7~~ o~ the C~~~ cc~t~tx~is Q~ ~r~~rrr~s manufa~turin.g equipment ar3.d te~hnvtc~~y is
       ~tn~:l~a.r because the ~rAR arily ~~r~~rQls items nc~t dc~~cribed c~~t the t7~.E~L and C~.tc:~;;~r~y~ Z ~~~s nc~t
       ~c~nta►in any came-taut ~'ron~t [TAB contra! for sa~w~re ~r tc:chnc~l~~g}~ c~ontroll~~t uncf~r FCCrNs
       2.[~(?1~ ~.nd ~~UI~. ~'t~ Vic; ~;ontrary, ~f ~it~ra~ly ~p~ti~;d, tTSM:~ ~'at~~arw I(i~} tre,~~~ such tecY~nica~
       infc►rtnati~n as Si~n~fc:~~t ?~iii~ar~r E~uipmi~nt~

                   ~3~c~:use tE~er°~~ ~:~ no sp~~ific c~~ve~r~~t in Category I car ~I:~~Vv~ere Rn the t.~S~riL fc~r
       ~~ft~~;~~rc or te~~nol.fl~y cc~ntroll~d ~y 2I~{~ 1 ~ ar~d 7Ef~l ~, it is very dii~~cult tt~ di~t~~uis~ b~tvveen
       tc~~;}~.nic~al ~~at~x ~c~r the t~n~ntx:~atjtt~re or praductiar~ ~f fir~~r~m~ c~~zitrailec~ ~~ ~°~t~~Qr,~ ~ a.~.ci
       t~c}~nole~~y fr~r t'he devclrs~rr~ent~ prr~dctct~o~, ar~c~ use cifcq~i}~m~nt used to rnanu~'actare ~rearrns
       cvntr~l~ed at 2.I~(~ 18 ~t~d ?~4~ ~. $, This is a primary cvneern ~f t~~e pre~~nt ~t~n~n~~dity ~}urisdiction
       rec~~est.

                Nev~~hel~ss, ~A:R c~ontra~ is ~ansist~nt ~vit}~ X1.5. Cirmpi~ t~~entation ~t W'~ss~r~aar Con~rc~ls.
       Spcci~c~~iy, ~~~i~s ~BC~ t 8, ~t",~N 2EQ~ ~3, end ?B~D18 ire Wassenaar ,~.rr~~t~~,rement-base
       cs~~rtroi~, su~~ect t~ t~~ l~atft~r~a~ Security r~as~~ Fc~r cc~nt~~c~~ end ~~hich correspond tc~ Cate~~r~ 2 cif
       the Vtla~;~~~~ar Arr~n~~rn~nt ~.aist of Uu~I--~~s~ Items. ~n Fact, ?:~0 t S is t~tl~d, ``~~uipment can the
       Wa.~s~naar ,~.tr'ang~meni ~~unitions .List.,,

                  Al#ltough r~i~v~zt text af' the ~`~'r~.R,. and F.~.R ~ontrc~I tistir~~s l~~k ~Iari~r, .it ~p~~ars ~h~t
       t~~e t;.1,~. (ic~~~rnm~~t ci~cic3ed ~a imp~.~rne~t expt~rt ~;ont~•c~ls pan f~rea,~ms         ufaGtur~n~ ee~uiprnent
       and assc~ciatc~ te~:~nic~I zn.form~tinn i~ the ~,A1t ~~rhes~ it .~rs~ implcmcnted the Wa;~senaar
       Anan~cm~nt ~on~rc~ls fax such items. ~ccordin~ly, ~~ten~e Dist~but~d beli~v~~ that the Cl~c~st.
       +GU~"k~l~~' C~ti~3 t'l0~ t72~Ct ~'C1C~1'1~ C~~ & C~~'~'t;r35~ fCI~ described ~r~ the l,.ISMI~ and that it. ~+a~s nc~~t
       ~~rsav~c~c equiv~4~:nt perf'r►n~atice c~pab liti~s to ari article des~ribec~ o~ the U~1~Il.,,

               ~~~"cnse Distrihut~d Further .nc~Ces that the DI~`I'~ ~houtd cc~t~sid~r am~r~ciin~ ~1~~1I::
       Gate~ory [ tc~ provide ~n express carve-out ~oz' EAR. itcm~ cc~ntrvl~ed unc~~r E~C'i~i~ ~$0! 8.n,
       ~C;{.~ ?COI 8, antf .2~1~ 1 ~. Altemat.iv~ly, if' ~}DT~ intends tc~ ~;~~~~rol firearms n~~nu ~~tu~ri~~,
       equiprnant under tt~e ~.1SI1~Ia, it should make this clear ire t~~ r~~ulati~ons. `~'oward~ this ~r~d, a:~y
       d~termictatian un the Fnstar~t request t~Zat imposes C"I't~.R. cnntrol should be wid~l;~ c~~ssetni~~`~eci ar~~i
       sh~r~c~ with the fir~~nns m~r~t~facturing industry.

                 ~,        d;~~~s# +Gunner ~a~s t~a~t ~`r~vici~ a C"r~tic~l t~!Iili~ary car In#ekli~en~e Advanta~c.

                 ~.s noted ~k~c~v~x ~'~tl~. ~~+ctinn l?t~.~~h} provides that ~ ~~reci~'it~ ~rti~:le r~r~~ }~resen~4~.
        d~sc~ fed. ox~ tie ~SMM.~., shah b~ determined ire the future ~.s a d~f~n~ ~rtict~ if i~: p~avidc~s ~
        cri~i~a~ .cnilit~try or intelli~t~nce adva~nta~e.

                 ~1~ fu.~~►ct~c~n ~~1d p~c-~'c~nr~~nc~ of th.e ghost. ~1~nn.e~r c~~,~~ nc~~ ~rc7r~~i~e a critical m~j~t~~v ar
       int~l~i~~;r~c:~: ~~t~v~~}~~~~. Ra~~~r, i~ is asscnti~.11~' ~ ~3,~, ~h~'~~£~ bti~t~d C~17 ~ 81l1~~I~ C~t3~l,~Ti ~~1~1#. ifi ~'~SIIY
       r~p~licated by any skitiec~ rrr~a~hin~st. In ~~~;t, the C~r.~r~st ~ur~x~er c~cn b~ produced fey ~~rs~c~n:~ with no
       farrna.I ~n~,~neerin~ b~ck~~'c~und.


                                                     vvww.~alctsteirtf'LLC: cc3m
                    Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 48 of 102 PageID: 1244



                                                                 Case 1:1~Tcv-00~7~-RP Document 3?-~. Fil~r~ Uf110/15 Page ~7 of 7th


                                                                                                                                                                                                                                            Cc~m~ric~dzty :~urisd~ctic~n i~~q~~st
                                                                                                                                                                                                                                                                J~nn~~r~+ Z, ~f~l ~
                                                                                                                                                                                                                                                                     k'~~,~ '~ a~9


                                                       in ~~~i~i~an, G~~st ~. ~.~r ~~~i1ds +~n t~~3~.n+al~gy ,r+~a~~~y .~vil~th~c in t~i~ Clprl ~c~urc
                                              comtm~~~i~y,           inc~udzn~          the        gshi~Id        3      axis     ,~a~a~ivn    har~~~~~
                                              (~ttp:ll~ynt~et~~.m~~hc.~p~i~v.~;c~.m/pir~.~c~~.tct~/g~.hi~~d-~~}Y tine gr~l ~-~;~d~ ~~ r end rr~ot an
                                              cant~a~~~r(h ~:Il~.it~~cb,~~rx~Igrb►Ub~}. a~ac~ t~~ ~c~xr~~ micra€~~ntr~I~~r (htrp.A'l~~dui€ c~,~;c}4

                                                        ~urkh~r, instrtic~:~on5 andl`c~r ~i~c~troru~ ~~~s .far prc~~~~tiat~ t~f,~ig pr~ss~s vxri~ si~ila.r fc~~-m,
                                               ~~, ~an€~ ~c~nctic~t~ t~ ~~ ~'.anc~~st ~►unn~r ~.r~ p~bt~~~~ ~.~~si~~~~~ ~'~r dc~wnlc~~d ~ ~ va~'e ~f~r~~
                                               acidr~~yse~, ~o include t~~ ~'ali~vviz~~:

                                                                   ht~p:l1ar~sarmc~r.c~m/st~r~~tem/~'~~ym~r- ~0-8~~+~k
                                                                   ~~~p.11~ww~.t~~iver~e.~~rn~t~in~:1dt~~~+5
                                                                   https://~~thu~a.c~mfD~~iarttCar~ldef~~ci-r~p~/tr~+~/mast~rlRil~l~,;~t-
                                                                   ~S_~0_p~r~e~t_la~ver r~~-~hadow~al~/t~R-~5~~4~rc~~t Low~r~ gr~t~~J vl-~h~dc~wf~~~
                                                                   ht~p:l/~~v~.ac~va~~~c~ri~'le~,c~ml3d-pr~~tted jx~-ver~i~an-~~~/
                                                                   http.r'~www. ~ip~rcentarms.camlprada~~t~l~4-~~r•1S-ea~Y-~i~
                                                                   ht~p:/,~vwvw.~i~arr~aaev,~ ~;s~rn:s.~c~t~1,~~~.~c~f'
                                                                   hip:~/wwwx~cke~ch~~.cc~~cr/g~~a,j fs~24~~~~8U~1~.~~r-~r~ceiv~'-ate ~•ar lU-rudiu:~- I~ t I




                                                         ~c~~~iderin~; t~~ a~~are~.t sr~tc~nt of ~~ tJ.~. ~i~xv~rrtam~~t in impi~rnenti~~ r~~ev~r~t
                                              ~as~~nsar A.rcar~~em~n~ c~.ntr~~s ~in the EAR,, ~e n~+~ ~ist~but~d bel~~v~s              #.fie Crh~st ~un~er
                                              does ~za~ ~r~e~~ chi ~riieria flf an a~i~c~~ d~scz~i dare the ~.J~ I.~. In ~dditao~, ~h~ ~1~~st Gunt~+~r
                                              c3,c~~s ~.c~ pro~ride a critical rr~~litary car i~teli~ ~n~e ~dv~n'~~e. ~~c~rdi~~;t~r, D f~n~~ ~istr~but
                                              c+e~p~~;tfu.tfy requests that. ~~ ~3~~~a~e~t ref S~at~ issue ~, c~rr~mc~dity ,jur~sdi~tiQ~. det~~rrt~nation
                                              st~~ng ~}~at the G.hra~t Gunner, its p~~stic mount~g ,dig, rr r~.t~~~ s~f~ware,           t ~rvductx~n ~n~f
                                              c~pera~~on nstructac~n~ c~~~ nc~t meet the crit~~a~ of ITS 12~,~ ands s~~bj+~ct to ~~;partrnenz ~f
                                              ~.'c~snmt~ce juri~d~~~it~n ur~d~~ ~+~ ~' A:.~t..

                                                       ~~ nse ~3is~rib~t~c~ a~u~t~r s the t~ .s~ fir ~~.n~r~i pubii~~tion of the izF#urm~~~on
                                            c:anta~ed ire ~ic~~k ~ ~f. the ~-4Q7~ ~'~rm.              o~+r~uer, c~the~ %~~orn~atian sn phis request ~u~!
                                             ~ic~cu~nents ~ubrx~i~~d with .~ef+at~s~ [:~istri~ut ~'~ ,~~~4C~7~ Submission cc~~zt~.in ~ensit~v~ b~s.ir~ s
                                             rnfc~r~~naz~~n th~c ~ ~ra~r ~~u~, cc~~.~.d~ntia(,, aid ~x~m~t franc dis~l€~s~r~ u~~c~~r c.~~ Freed~z~ ~~
                                            I~i.ta~rmatian Pict, 5 U. .~. ~ect~trn SSA, and. i~ visa prot~ct~€~ t:~s~der the Trace S~ec.r~t~~ ~~t~ l~~
                                             t.3. ~,~. ~ec~i~r~ 1~a~ . ~~~~ i~:~ly, ~u c ~ tc~ ~T.A.~t. ~~~:ton l~f~, .i 5, i~~f~ns~ I~i~~-i~ut~d
                                            r~e~u~sts that in~'~~~~ic~~ i~ phis s~bmissivn rrth        ~n a~ +~~ ~~t~~~ in F~l+nck 5 ~e i~.~th~lc~ ~n the
                                            ev~r~t ~~' a~ r~r~+~est ~~r ots ~~,;~1t~st~re.




                                                                                                                                                w ~iw.Gol~st~jnl='l..L~.cc9rr~




. N, .   .. ,«...    ~.«.   .+..a ~. .ry..was.
                                             ,.~,a,~,.~..~,xs..~,r-v.~+.+~.~aF'.w.~e,e.mw.,wsaa w<.++rt'wrx'~yws~wna~+w«c...~r'urv~.ae. i.-~t.+~..~w~ea«.o.sw:++tarts.w~.v~.~~+<~vxl+~s/0.+s..Aevx4^,m`~D.'a+x+*Wrraws.v~+"s.`e~Rispt e.;:.'~,~.-~+4smr y.sw»s+a'.   .u}py.,,~+r~w_..xS,qqc-~..»~.:
                                                                                                                                                                                                                                                                                                 ,nw..e-~wn~e..w~*+w~«.wrvtilt+~'Y':r"e~r>•di~di~%~rlrwNtktirr.Aw nr.~w.N
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 49 of 102 PageID: 1245



              Case 1:15-cv-X0372-~P Doc~amer~t 32-1 Filed Q6/~.0/15 Page 4~ of 7~
                                                                                                                                                                         _,...~..y,.~.N...



                                                                                                              i~~i~2~}~j~~ti~ ~.:t6~e~~ii~f~~~ i5 i`, i'r,{    4

                                                                                                                                        #~t~t~~tur~~ ~~ ~t~; c
                                                                                                                                              ~'~~;c ~ i r~~ ~f


                          'T~~:~~ :~r~u ~"cs- }pour ~r,~m~t Azt~rt~v;t tt~ thxs m~tr~ ~:sw p1ca.~t ::~r~~ct ~t~ ~~ ~{~?.~~t~.r                                tt
                +~~ ~k, ~'t°~i1;~iC1~~Lt;~€~SIGi':~': ~~;.~~C~4': ~~ ~:1V ~t'.~~"!<li~ }~#rrtT~l~ftEi1~ i5 !2~'~E•f'~.t~




                                                   ~~J~i".; iiZ~V. ,~,,,

                                                           ,.~,           ,/ ~` ~
                                                         r~                 ~""
                                                       /"
                                                       ,                 l
                                                   ~R~
                                                         ~,       w ~~


                                                    ~`            r,t                    ~+~.
                                                                                        ~~,~
                                                 4°'~'~~ ~itc•~. r~. Gctt~~
                                                   Legal C~tur.~t             '~ ~ -.~- .'.'~


                       Vi es 1~~~2'` Y1-.':
                                         r ~•r'E.rv,.
                                                 ~ x ,~~_...
                                                          t .~,z'!~




                 C':c~~ly ~`~~stm. the ~"ri.tui !off' iL~c:~;            £>i~t~~ib~:~e;~, r :fi~~ tl~~; tic: i~ ctt+~ ~uiv authc~rrtc~cs
                 rc~r~.:~ntat(v~ ~f FJ~!~;st~~c fi3;~rri~u~:~: axtd ~h$t art ~~L~ ca~~ity, Pty ~►~rt ~ that he ~::+
                 ~rzful~~• r~c~ .~c f ~r~sf~~ C~r~:.~t~diiF ~uriscisctic~n r~~~t; ~:n~ chat the u~nt4~t~ ~~f r~~~
                 ~~que~~ ~-~c +r.~~ ~n~ cc~ c.~ t~                    ~~ of his ~n~aw;.~d~~< it'1~47RTEilt~t)21 ~:7d.~ C1G~~~!' u~?~r
                      ,~:;~+c~~~+f~ arx:~t~'srrr ~t~t~ the t rter~ ~ii~~~,~~~~



                 __ . ~.                           _          __._______w_ .                                   ~.1 ~



                 ~1ct~chrricn~t 1                  !t~av~~ «~r~ C~~'~~c L~:rrta~e€c~~~t ~?~,~er►~u;~t

                 A tt:~~:,tttz~i~t:t i~            C?~t.i~#~~.~r ~, ~Ql+4      ASR. 1 ~!tca w f:?~'fcnse t)i:,tri~►u~a:~                                                                     ,

                 A i:.~finna~r~i ~                 ~'S~tv~rr~nfi~~ r;i~.ah~sz ~~un^ct ~~.r~t:t~e

                 ~t:~►r.hr:~ef; ~                  Rc~~.'~- zc~ i~u~c~ t:;~'Cihc~~r ~u~nrr ;~ts~htr~°

                 .~ts~ch:r~nt ~              ~     ~hc~s~ C~ur~:a~ ~chemartics

                 r~ti~~~~cm ~                      ~:*h~ss ~~~~nr~~z t~Is~rfr~~wc~t~r

                 A ttschrs~r?t 7                   ~;~swe*r to D{l.~4~?~ C~~rr~.l ~, ;1iri~r~t~it~r, tC'r ~ C~u~d:~~;~ ft~r
                                                   S ftwarr


                                                                      WY~VP ~C~~'fitfl1RF'~,L~ C;L`Sl




                                                                                                                                                                   ..,                           1

    Scat~~npd ~t~ CrnScz~r:n~r
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 50 of 102 PageID: 1246



                Case 1:15-cv-Q0372-RP Document 32-1 filed O~l~t~115 Page 49 0~ 7Q


                                                                               ~`c~r~~~c~c~c~i.~ty .~~trisdict~~~ ~~que~t
                                                                                                        :~anuary ~., 2015
                                                                                                              Pa y ~ ~f




       C)T 3ER ATT~1.~~~' ~"~ ~I'~T~:L . !~;~'.~ WIC ~~~tl'7~ U:~tV~ ~~`It~~i;

       i7I~_~.)S~#~76.~cif

       ~~_~.ttc~rn~}~,~ut~ari.~atic~n_~~~tter ~~v~~C~:?-l.~d~'

       ~I~~star~t c~v~;~m~nt,~ I3D_t.;r~ve~Ltr BiQck ~-l.pdf

        .?~µ_~;erti~ication~.~.lr:~~I~_~ ~-~1.;{~~




                                                 w ww,~o(dstainF'Ll,C.~t~rrr
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 51 of 102 PageID: 1247



                      Case 1:15-cv-00372-RP Document 32-~. ~=ilea 0 /10/1.5 Page 51 of 70.

                                                                                                                                                    ~~.a~~
                                                                                             L n~~~~c~ ~t;~te~ 1~~~~rt~~s:~r~_t ~f"
                                                                                                                                       r~~ :Q~~~arr-ti
             R'.,r:    ''
                                                                                             ~r~r-.~r~cF E~,f .l'f~l~:ti:~<x~•~4~'ili~
                 .                                                                           t~ir~t~~~trut~> cif 1.~~:~~'i~»st~   '.~'t~cztt +~ t"~~,n~r~:~t~
            .,.~

             ~ ~..




                                                                                         ?
       ~'~..~~..a~i ~i~..~~~4''~~~s~'a~~~        ~.~.f~~~~H~.~: .~~ii.it.iiii'V ~. ~~~e'
      '


       ~: ,.                           ~,`~
                                                                In~t~~~ct~ar~~, ~~~r~ ~~c~~'~w~xr~
         ~.~c~~i~~.~~, ~.~#t~5t~~~ `V~~~~r~ti.~~.~~i~~ '~~:r~c~
                                                                                                                                  ► t~
       :                                                                i~~n i~ ~ ~~~ ~;u~~ic.~ i't~~~~ h~~. th;~~ t'un~:t~c~z~~~
       ..~...{~~x ~~~~c~~~~~ c~~,~~;ri~~+e~ ~s~ ~t~.~~~r ~u~-::=~~:s~
                                                                             ~ ~~:`1V~~ ~r~.~,~ ~t~p~ta~~ ~~~ ~~tc:~t~~ti~~i~y
        ~. ~_.:~~~~, ~:~.►~~~r~c~t~r•numc.~c~ic:~~l~y-:~nt~-~S~.l~;c
                                                                               ~t.:rt~ 5~~~~'c~vt~r~ t~~Si~,r7;;.
        ;~~zl~~r?~ ~;~ir~:: ~~t.~~ ~:~~` v~s`ic~~s.s ~~~t~~~~~'i~~~~ i.~~tt:~~
                                                                            :~~si~ci:i.G~i~~~ ~CC:;S} c~c~~~:~E ~~s ~c~ca~
        ~. t~:~:i::~~~~i~:4~~ ~•~,~vi~~r c.~~~ r~tc~~~~~r ~:{>rt~~tt~tf~~~~                        c;~ ~~~~c:rrt~~~~ea~t. ,~ :~pl~t
        ~~~~~g~~~l~.a~!:.:c~ t~~ ~.h~ ~~:~~~.i~~it~ ~~c'r~cit~4 cif ~h~ 1 ~~~~i~~d ,.'~~~~
                                                                                            ~ d~trv~-~nint~c~. ~~ '{~~I~~~=:4~~:
         ~ ~;r~.~:c.fit~ci~~-~ c~~;t~rn~in~t~r.~n cif th~~ rer~uc:~~ .ha~~ Y~~.~~c
                                                                                                  tt~~ C~h.a~t ~+~nc~er, i~~
                            '?~~~. 1"~c:~~~~~~:~3~c°c~~ c~.~ ~t~t~: has c~~~i~rmi~:~~ t:h~~
                                                                                             ; ~~~r~ gr~de~e~i~~ end
                             ~t~~;~ic ~nu~a»t~~~,~~~;, ~~er~~t~~x~ ~~~t~tB;~r~
                                                                                         t.r~ t~~,~~~t'~s+~ftt~r~n ~~~'t~t~
                             ta~+~~•~~ti~~r~ ~r~~~~~~~~~~~~~~~:~ €ire ncrf ~u~~+~~
                                                                                      r~ .rr:~y rs:t~~xir~ ~~t~thc~~°%:~~.ci~>n frt~c~n
                              ?~~~~;~r~.~~c~ent; c~~'~~~at~e. ~~~~►~~°~~~.r, ~:~~c~
                                                                                                sw c~c~ns~.(i ~~h~ fit,: mil'#~c~ ~~~
                              ~h~: I~~~r~~r~c~~~~~at ~~~` ~:~t;n~mHri~e ~~(~~.~j, ~'1c~~H
                                                                                                c ~. C:l~~~;~t~~~ic:~:ttic:~n ~~ct~~~c.~4t
                              ~:~;~x~r~~r S~.~rvi~e ~~t i':'i:)~~ r~.~:~-~~~:I. 1. f.c~ tn~~~:
                                                                                 ~~ r~~~~~~ir~n~c~nt~ ~.ri~~ar tc~ ~x~c:~r~.
                              (C'r ~'~'`~~ ~n~i :,:1ti~.'~~ ~~+~c.>r ~~+~~i~{~#~
                                                                                    :Rc~ tz~tlt the ~rt~,~ect ~~+~s,
                            '~"a:c ~~~~r~~t~~r~i ~~f' 4t~~~: ~~~;; cl~:~~~:r~.~~;nc
                                                                                  t~~at~ +for p~-~~u+~i~t~; a
                            ~ ~ct~ f~~~~. ~r ~~~~r~ .~'~~~u~ ~~f tec~h.n~i:~t
                                                                                             #awrt~ ce~~iver, ~t-+
                             ci~R~`g~~~: ~r-~ic~~~.< iael~~c~in~ ;~~ S#~~r~ ~ ~1.,~
                                                                                             ~~nt +~ ~+~#:e in
                             ~~~jec~1 t+~ ~~~~ jt~ ~~i~c~ic~~.i~i~ art' t~t~ I~~~a~rtrar
                                                                                 `~rr<~!'~"~~ ~ ~~~rrn~►
                             ~~:cars~~c~nr~ w~r~~ t#~~~ ~nte.rt~~~t~~►~~~
                                                                                ~hrc~u~l~ i~~). T'hc;~r ~.rc.
                             ~+~~~t~i~~~~s;~ 4, i'~`~~~.~ ~~? ~:., ~~~ I.2~~

                                                              ~t~t~:tlt~~~tl C?tic ,~~~t~~. "~~t~'t~




                              ~~,,~ %~~4~?,:
           ~.1~4t11~,
            ~Rrw~r.r`f~GC~I'r~t.~zr fit
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 52 of 102 PageID: 1248


                 ~;~~sc~ ~l_::~.,~-c::~~_.t~t~:,);~I-~~t"3 C~ac~~rn~r~~t 32„~l     Filed C}~/10115 Page 52 of l0




                                                                                                      ~_~r~itc:L.l
                 c~c;:~i~g~~.t~~:~ ~s ~~~::~~~~~~~1 ~~~~61 ur~~.~~~ `~~c~c~r~j l~i~ c~i~ ~~~
                                                                                                E~a~~~~~ri~val i.:
                 Sl.:~~s ~~c~n~[i~~~t~ t.xi.~t (I~`~'~1I~~, :~ lic.•~::~~.~a ~~~r i~~~~-~~~
                                                                                                   tc~rr~~~~~r~~rt~
                 a-c~~~~~~~w~~c~ ~~c•~~~;~t~t t;:z ~~t~: ~~"~~~, ~ri~~r ~:~~ ~t.~~~ ~~k~~x-~rc car


                                                                                 ~~~;~j~ r~~~:~~~r~~~~~t ~~.~~:t~ ~~~~ut
      `~~~~c~~~.~c~. ~~~:~u ;~~3t a~r~c: ~~~~t.~ t~f:~ r#ct~rmin~ttic~~.~~ ~~~c~
                                                                                      t~ x~t~~,~~ ~`.~ rc~tu:~~. ~~ yc~;.~ ~:~~~
       s ~~c.:l~.~c~~~ ~~~ tie c:jr~~~n~1 s~~~~;~i:~,~i~~n. ~c~u r~x~~y ~~t~~r~~~t
                                                                                      ~nal ~`<l~~t~ t~ ~re~~:nt, ~~~~~ ~~~~,~
       r~€~~ ~:~.~~~~;~ w~ic~ tf~.~~ di~~rn~~r~~~tit~n :end l~avc n~~ ;~c~~~tr~
                                                                                  ~~~~~t.ft.y 1~~~i~~~~~~ . c:r~.~[;~r~~ ~~~~'
       c~~~~:r~:~t ~1~~~~ !~~i;~ c~~~~~~rr~ir~~.~.ii~~ ~~ x~vic~ur~r,~ Y~~j ~h~


                                                                                              ~c~~~~~.~:t ;~~~~~~c:   ~
       ~ ~~~t~~ ~~~.~~~ r~:c.~~ir~ ~u:f:~~~2t it~;~i~ta~c~~.~ ~~n t~~~~ r~~~:atter. ~~lc~~~~:
       ~~~<~ ~~~.7~:~ra ~t ~~-t'3~`j ~te_;_~~.1 i ~~r
                                                      (~~zt~iY~{,                  ,~ v.
                                                                 n `~~:.`?'fr;~~r.t~~.~~7

                                                                                        ,~




                                                                  ~.~rl~~rd P~~tt'tree
                                                                  C~~r~~it,~r                                 ~'c~~i.c~.
                                                                  t~.~~~r~;c~ ~#' ~~e~s~ ~'~~c~e ~c~~~tri,r~s




        ~.'~. ~t~t~.the~,~ ~~.: C`~c~~~I t~:~r~
         ~.~`~i~ I~`~' ~tre~c, ?'~r ', ~~.,ii~ b~~~~
                   ...
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 53 of 102 PageID: 1249




   GURBIR S. GREWAL
   ATTO~N~Y GENERAL 4F NEW JERaEY
   Division of Law
   124 Halsey Street
   P.O. Box 45029
   Newark, New Jersey 07101
   Al. L~r~iie~r Lf_~r' P1~izit iLt

   By:   Lorraine K. Rak (035771985)
         Deputy Atto~ne~ General, Section Chief
         Lara J. Fogel (038292006)
         Melissa Medoway (028422011)
         Jesse J. Sierant (049342013)
         Deputy Attorneys General
         Affi mative Civi1 Enforcement
         (973) 877-1280
                                     SUPERIOR COURT Q~' NEW JERSEY
                                     CHANCERY DIVISIQN, ESSEX ~OUN~'Y
                                     DOCKET NO.

   GUFZBI~ ~. GREWAL, AL l.Ur'il~y ~~il~r'dl
   of the State of New ~Tersey,
                                                          Civil Action
                                Plaintiff,

                      v.

   D~F~~T~~   D~S'I'R.~BUTEA,  CQD~    R.
   WTLSC7N, and JANE and JOHN DQES ~,                 CE~,~'2FT~A'~ZQN OF
   20, individually and as owners,               DEPUTY CHIEF OF DETECTIVES
   offie~rs, directors, ~hareholder~,              CHRISTOPHER W. DfJNOHUE
   founders,      members,     managers, ,
   agents,     servants,      em~aloyees,
   repxes~ntatives and/or inc~..ependent
   contactors           of       DEFENSE
   DISTRIBUTED, and ~XZ CORPQRAT~QNS
   1-20,

                               T~efendants.




         z, Christopher W. Dcana~ue, o~ full age, certify ~s fQllcaw~

         1.    I am a citizen of the United States end a resident of

   the State of New ~"ersey ("New Jersey").
                                         1
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 54 of 102 PageID: 1250




             2.     I am -over 21 years of age.

             3.     I am the Deputy Chief of Detectives, shield #1783, Qf

   the Gangs/Organized Crime Bureau of the New Jersey Division of

   Criminal Justice ("DGJ").

             4.     I    graduated          with    honors       from       the   Westchester       County

   Police         Aeademy,       in    Valhalla,         New    York    in    1996,       and    became    an

   Investigator far the New York County District Attorney's Office

   in   New       York   City         in    the   same        year.     I    attained       the   rank     of

   Senior         Investigator             and    Field       Training       Officer. (FTO)         before

   leaving in November of 2001.

             5.     zn      2001,      I     became       a     detective         wzth     DCJ    and     was

   assigned to the Gangs/Organized Crime Bureau.                                    I was prgmoted to

   the ra~.k of Lieutenant in. 20 9, and remained as~i~ned to the

   Gang~~Organized Crime Bureau.                          In 2014, I was promQ~ed. to the

   rank of Depu~G~ Chief of Detectives of the Gangs/C3rganized Crime

  Bureau.

             6.     In my current capacity as Deputy Chief of Detectives,

  I     am    responsible             for    averseeing          all    criminal          investigations

  admi,ni~tered             by      the      Gans/~rgani.2ed                Crime     Bureau.             The

  Gang~,~Qrc~aniz~ci. C~a.m,~               ~u~~~u       i~    re~~ar~~~,b:l~       for    a nv~st gating

  groups          and/car    individuals            associated          with      street        gangs     and

  organized crime w~.o commit criminal offenses in violation o~ New

  J~rs~y          Mate       l~.w,         ~u~~    ~.s    ~ai~eotic~         t~affi~l~ ng,         weapans

  Offense~, money laundering, and murder.                                    The vast majority of

                                                          2
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 55 of 102 PageID: 1251




   cases investigated by the fangs/Organized Crime Bureau involve a

   firearm.

          7.     During my career, I have investigated and supervised

   hundreds          of     cases        involving         organized           crime,         narcotics

   trafficking,           weapons offenses,             homicide, and money laundering.

   T~.roughou~ my career, I have served as an affiant qn numerous

   wiretap      applications,            as    well       as    search       and     arrest     warrant

   applications.

          8.     In addition to attending the Westchester County Police

   Academy,      I    have    alga       received         specialized         training        aver    the

   course of         my career from agencies,                   such as the           New York City

   Police      Department,         the    New    Jersey         Stake       Police    ("NJSP"),       the

   United      States      Drug     Enforcement           Administration,            and     the    N~/NJ

   High. zntex~~~ty Drug Ta~afficking Area..                       I ~~.v~ al~~ particip~~~d.

   in    numerous         in-~~~rvice         train,ing~        from    the     New     York       ~ount~

  District       Attorney`s         c~f~ice       and     D~J.          I    have     also    received

   meritorious commendations from the New Jersey Attorney General,

   the   New    York       City     Pcalice      Department,           the    Federal        Bureau   of

   Inve~tic~ation,            the         United           Stakes            Drug          Enforcement

  Administratican,           the     NJSP,       and      the    United        States      Attorney's

  Office.

         ~.      I am trained in and qualified to carry several types

  of firearms.            Twice a year, I am required to attend in-service

   trainings and qualify to carry firearms.                             I have attended these

                                                      3
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 56 of 102 PageID: 1252




   twice-a-year trainings and qualifications every year since 1996.

          10.     Printable-gun computer files allow anyone with a third

   dimensional ("3D") printer to download a code and create a fully

  operational gun.              Because the 3D printed firearms will not have

  serial numbers or other identifiable marks, they will never be

  traceable        by    law    enforcement.               This      completely      subverts         New

  Jersey's        system      of     gun    regulation          and    threatens         the    health,

  safety, and welfare of our citizens.

          11.     A    serial      number    is     required          to   be    placed        on   all

  firearms so that they can be traced ~.o t~.eir original owners if

  they     are     ever       used    to    commit         a    criminal        otferise.           Law

  enforcement traces firearms by finding the owner's name in the

  gun dealer's records, and then interviewing that person and any

  other person to whom he sold the gun, and so on.                                 Through this

  process, law enforcement is able to determine the manufacturer

  of   the      gun,    the    date    it    was   sold,        the    dealership,        and       the

  purchaser.            This       informa~.ion ,assists               law      enforcement          in

  determining what happened to a particular gun after it left the

  dialer by learning the history of - who owned the gun.

          12.    Being        able    to    trace      a       gun    is     critical      in       the

  investigation of gun-related crimes.                         The computer-aided design

  (CAD)      codes      of    defendants      Defense          Distributed         and    Cody      R.

  Wilson        (collectively,         "Defendants")            will       allow    individuals

  across New Jersey to automatically manufacture untraceable guns

                                                   4
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 57 of 102 PageID: 1253




   on 3D printers.         If law enforcement is unable to trace 3D guns

   to determine their owners, law enforcement will be critically

   hampered in its ongoing efforts to solve gun crimes and prevent

   new gun crimes from being committed.                      This poses a direct and

  immediate threat to public health, safety, and welfare.

          13.   Defendants'        codes      for     3D   guns      will    also     enable

  individuals to print assault weapons, which are illegal in New

  Jersey under N.J.S.A. 20:39-5(f).

          14.   In addition, Defendants' codes for 3D guns will be

  available      to     everyone       in    New     Jersey,     regardless      of     age,

  criminal       status,        history       of     mental     illness,       ar     other

  disqualifying characteristic.                    There will thus be no way far

  law enforcement to prevent guns from winding up in the hands of

  those    who are      prohibited       from      purchasing firearms under New

  Jersey law, including the following:

        a.      those     who     have       been     convicted       of     crimes     and

                disorderly        persons          offenses    involving        acts     of

                domestic       violence       (prohibited       by    N.J.S.A.      2C:58-

                39(c)(1));

        b,      those     who     are       drub     dependent       (N.J.S,A.      ZC:58-

                3(c)(2));

        c.      those    who     are    confined       fox     mental       disorders    to

                hospitals,        mental        institutions          or     sanitariums

                (N.J.S.A. 2C:58-3(c)(2) ~ ;

                                                5
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 58 of 102 PageID: 1254




         d.    those who suffer from a physical defect or disease

               that would make it unsafe for them to handle firearms

               (N.J.S.A. 2C:58-3(c)(3));

         e.    those who have been confined for a mental disorder

               (N.J.S.A. 2C:58-3(c)(3));

         f.    those who are alcoholics and are unable to produce

               proof demonstrating that they no longer suffer from

               that   particular    disability       in    a   manner   that   would

              interfere with or handicap them in the handling of

              firearms (N.J.S.A. 2C:58-3(c)(3));

        g.    juveniles (N.J.S.A. 20:58-3(c)(4));

        h.    those for whom the issuance of a permit to purchase a

              handgun    or   firearms         purchaser   identification      card

              would not be in the interests of the public health,

              safety, or welfare (N.J.S.A. 20:58-3(c)(5));

        i.    those   who are subject to restraining orders issued

              pursuant to the "Prevention of Domestic Violence Act"

              prohibiting them from possessing firearms (N.J.S.A.




        j.    those   who   were   adjudicated       delinquent for offenses

              which, if committed by an adult, would constitute a

              crime   involving    the   unlawful      use     or   possession   of

              weapons, explosives, or destructive devices (N.J.S.A.



                                         C:~
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 59 of 102 PageID: 1255




          k.    those     wha      had    a   firearm      seized    pursuant     to    the

                Prevention of Domestic Violence Act (N.J.S.A. 2C:58-

                3(c)(8)); and

          1.    those who are named an the consolidated Terroristic

                Watchlist       maintained         by     the     Terrorist    Screening

                Center       administered          by     the     Federal     Bureau     of

                Investigation (N.J.S.A. 2C:58 -3(c)(9)).

          15.   The    New   Jersey       Legislature       has    passed     these    laws

   prohibiting the foregoing groups of individuals from obtaining

   permits      to     purchase          handguns        and      firearms     purchaser

   identification cards because the legislative judgment is that

  if such persons had access to guns, there would be a direct

  threat to public safety.               However, if Defendants' codes for 3D

  guns are readily available to the general public, everyone with

  access to a 3D primer will be able to manufacture. a gun, and

  law enforcement will have no way to ensure that guns are not

  possessed by persons who are prohibited from possessing them

  under current New Jersey law.                This undermines the legislative

  will and poses a direct and immediate threat to public health,

  safety, and welfare of New Jersey resident.

          16.   Of    particular     concern       are    certain    persons    who    are

  prohibited from purchasing, owning, possessing, Qr controlling

  any and all firearms under N.J.S.A. 20:39-7(b), due to their

  prior    convictions       for    aggravated          assault,    arson,     burglary,

                                               7
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 60 of 102 PageID: 1256




   escape,       extortion,        homicide,       kidnapping,       robbery,      aggravated

   sexual assault, sexual assault, bias intimidation, endangering

   the welfare of a child, stalking, or a crime involving domestic

   violence.         Thane persons face a mandatory term of imprisonment

   with    at    least      five      years   of    parole      ineligibility       if   they

   purchase, own, possess, or control a firearm.                         But the 3D codes

   will    allow      them       to   easily       download     firearms,        which   will

   severely      hamper      law      enforcement's          ongoing     efforts    to   keep

   dangerous guns out of the hands of dangerous criminals.

          17.    I    was    able ~to     log      on   to    the    Defense    Distributed

  website (located at https://defcad.com) and register simply by

  providing a username and email address.                           There was nothing on

  the     website requiring that I attest to being over a certain

  age,     nab    having     a     criminal     background,         or   being     otherwise

  ineligible to possess a weapon.                   The website indicated that the

  download will be free starting August 1, 2018.                          Thus, on August

  1, 2018, any person in New Jersey will be able download the 3D

  gun codes for free, regardless of that person's eligibility to

  legally purchase or possess a weapon.
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 61 of 102 PageID: 1257




             18.    I read Defense Distributed's Complaint filed on July

   29, 2Q18, in the Western District of Texas, where it claimed

   that "[u]sers with New Jersey based IP addresses are currently

   blocked         from    accessing       the     files[.]"         Later     that     day,   I

   attempted to and was still able to log on to the website using

   a       smartphQne        while    in     New    Jersey,         contrary      to    Defense

   Distributed's claim.

            19.     Even were Defense Distributed's controls effective,

   that does not fix the problem.                   I still would be able to travel

   ~.o .,the State of New York quickly, download the code one time,

   return      to    New    Jersey,    and      print   the    3D    guns    in   New   Jersey

   indefinitely.

            20.     In gum, Defendants' codes for 3D guns will facilitate

  the..,    illegal       possession       of    weapons      to    criminals     and    other

  unlawful          users,     will    undermine        New    Jersey's      comprehensive

  scheme for keeping guns out. of dangerous criminals' hands, and

  will undermine the safety of New ~Tersey residents.                             Based upon

  my experience, to mellow ind.ivid.uals to download the 3D gun. from

  Defendants' website will result in printable 3D guns that will

  flood the illegal firearms market and pose a direct threat to

  the public safety cif New Jersey.
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 62 of 102 PageID: 1258




          I   certify   that   the   foregoing     statements   made   by   me   are

  true.       I am aware that if any of the foregoing 5ta~ements made

  by me are willfully false, I am subject to punishment.




                                              GH      OPHER W. DONOHUE


  Dated:      July 3Q, 2018




                                                                             n


                                         10
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 63 of 102 PageID: 1259




    GURBIR S. GREWAL
    ATTORNEY GENERAL OF NEW JERSEY
    Division of Law
    124 Halsey Street
    P.O. Box 45029
    Newark, New Jersey 07101
    Attorney for Plaintiff

    By:   Lorraine K. Rak (035771985)
          Deputy Attorney General, Section Chief
          Lara J. Fogel (038292006)
          Melissa Medoway (028422011)
          Jesse J. Sierant (049342013)
          Deputy Attorneys General
          Affirmative Civil Enforcement
          (973) 877-1280
                                           SUPERIOR COURT OF NEW JERSEY
                                           CHANCERY DIVISION, ESSEX COUNTY
                                           nOCT~~T' N0.

    GURBIR S. GREWAL, Attorney General
    of the State of New Jersey,
                                                           Civil Action
                                  Plaintiff,

                       v.

    DEFENSE   DISTRIBUTED,  CODY   R.
    WILSON, and JANE and JOHN DOES 1-                   CERTTFTCATION OF
    20, individually and as owners,                       INVESTIGATOR
    officers, directors, shareholders,                  AZIZA SALIKHOVA
    founders,    member ,    managers,
    a~~r~~s,   s~~v~r~~s,   employees,
    representatives and/or independent
    contractors           of         DEFENSE
    DISTRIBUTED,    and   XYZ   GORPOR.ATIONS
    1-20,

                                D~f~nd~.nt~ .




          I, Aziza Salikhova, of full age, certify as follows:
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 64 of 102 PageID: 1260




               1.         I     make         this           Certification             based       upon           my   personal

    knowledge and review of documents in my possession.

               2.         I am        currently employed                     as    an     Investigator                with   the

   New Jersey Division of Consumer Affairs ("Division"), Office of

    Consumer               Protection.                       I     have       held        this           position        since

   approximately March 10, 2001.

               3.         In that capacity, I am responsible for investigating

   possible violations of New Jersey laws and r~gulation~.

               4.         Defense             Distributed               has       a       websitel               located     at

   https://defdist.org ("DD Website")                                            The "About" section of the

   DD                         Website                            provides                      as                     follows:

    rrzs~a~a                                                            ,o   ~    ~te~




                     ~     ~


                [defense Qi~trita~ed is ~ nor -prrsfrt, prnrate defense firm prir~ipaf~/ en9a9ed in the research,
                    design, deve~api~ttent, and manufacture cif ~rode,tcts and services for the benefit c~ the
                    Arr~encan ri~I~man. Since X012, QQ t7as taeert t~acfq     rtered in Austin{ Terms.

                    Mledia inquiries: cxv+r~ciefdi~t.orc~



               5.        Defendants               have        posted         their       Computer          Aided       Design

    "CRD")               fibs          Qn       ht.tps ://defcad.orc~                 ("DPfCar3           WPh~itP") ,         a

         On July 26, 2018 I was able to access Defense Distributed's websites
   located       at     ~ https://defdist.org,      https://defcad.com,      and
   https://ghostgunner.net.   I completed electronic captures of these web sites
   which are available to be produced upon request.

                                                                    2
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 65 of 102 PageID: 1261




    website .they created to serve as an open-source repository for

    weapons designs.

          6.    The DD Website currently states as follows:




         7.    The   DefCad    Website   includes    data   to   automatically

   manufacture the "Liberator" pistol, which is a plastic firearm.

   The DefCad Website depicts the Liberator pistol as follows:




                                         3
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 66 of 102 PageID: 1262




                              QEfNEST
                              ~I#~~. 12, ~~1~


          8,   Through the related website of https://ghostgunner.net

   ("GG Website"), Defense Distributed also manufactures and sells

   a     "computer-controlled       milling     machine"   called   the   "Ghost

   Gunner; „ wh~.c~ is c~.e~~.gn~d to ~.1~low its owner to car~rP dun ~aa.rts

   out    of   aluminum.      The    GG     Website   includes   the   following

   depiction of the Ghost Gunner:
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 67 of 102 PageID: 1263




                                                                                                                                                                        x.804 Rtit1•~1157

                                                                           ~~



                                         NOM4       Gtr"rFy„n['f>   ~f,NtfiC:?t3>      FAQ    'J&eE.ERS   AWtts




                                                                                              ~~. ~C)~T C.~~.~~INE~ .~
                                                                                          Ari ~~en sc~~rc~ f~arc~~are ~rojec~
                                                                                    Gs:CS? C~+~s?er tS 8 g2re'31 o:xpos~ ~!~C m.~~, ~C ui~ a t~~C€e ~~l'
                                                                                       ~t o;;en pct.wa!1;gr1~ g-codr rrus<i~n ;.crurr,~. a:xi ,a~rJar




           FAR ~C~ F'FR~ENT ~E~EIVFR~ ~~lD ~RAME~
                                         ~~ prior CNC exp~~-i2rlce required
           ~FGst ~;i+'.I"roft sS Si~C►1H;+ t9?Stmt-~' to t?'k'}tltA8L4t.~c' d bR^~M.tr"g h!)f~!y ~i fY'si-SGC:. 8b pC"+'CQtli (E)veC+Ps £~J
           :
            :c:~cEx~~~i tv1;h se^'iC~~ taats ~~xi ix~srt std .lick s~P.war~, ~,e Tachine aasCcxra~c dt~ fi+iC~ and aAgm
              tc 1~~r X96 utwer :~ get L wKxic Nc3 Pncx CVC iawwf~t5ge os ex~erier+:~ is ~e~re~ :r r•~anuf~n'e
            fs~^. ~sEgr tS3ts i.e„?~iN c'.sct~faC:sme unSMeliz~7 f+flts 8tod d~ois in iht c~'?to~ art^ arivacy of norrie.



           9.               On            July                      26,                2018, I created                                         a     user    account      on          the

   DefCad Website.                                       During the process I was not asked to verify my

   age, criminal background, or any other factors that would render

   me ineligible to possess a firearm.

        I certify                                    that                    the                foregoing                              statements           made   by    me           are

   true.        I am aware that if                                                                  any of                     the foregoing statements made

   by me are willfully false, I am subject to punishment.




                                                                                                                                              A I A SALIKHOVA

   Dated:        July 30, 2018
                 Newark, New Jersey
     Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 68 of 102 PageID: 1264




                                             SUPERIOR C_C~tTRT nF NFW ,7FFR,SFY
ti                                           CHANCERY DIVISION, Ea~EX COUNTY



          GURBIR S. GREWAL, Attorney
          General of the State of New
          Jersey,
                                                             Civil A~tiuiZ
                         Plaintiff,




          DEFENSE DISTRIBUTED, CODY R.
          WILSON, and JANE and JOHN DOES
          1-20, individually and as
          owners, officers, directors,
          shareholders, founders, members,
          managers, agents, servants,
          employees, representatives
          and/or independent contractors
          of DEFENSE DISTRIBUTED, and XYZ
          CORPORATIONS 1-20,

                         Defendants.

                  PLAINTIFF'S MEMORANDUM OF LAW IN SUPPORT OF ORDER
                       TO SHOW CAUSE WITH TEMPORARY RESTRAINTS




                                                 GURBIR S. GREWAL
                                                 ATTORNEY GENERAL OF
                                                 THE STATE OF NEW JERSEY
                                                 Division of Law
                                                 124 Halsey Street
                                                 P.O. Box 45029
                                                 Newark, New Jersey 07101
                                                 (~73) X77-~.2~D
                                                 Attorney for Plaintiff

         Of Counsel and On the Brief
         Lorraine K. Rak (035771985)
         Deputy Attorney general, Section Chief
         Lara J. Fogel (038292006)
         Melissa Medaway (028422011)
         Jesse J. Sierant (049342013)
         Dc~uty Attorneys General
         Affirmative Civil Enforcement
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 69 of 102 PageID: 1265




                                     PRELIMINARY STATEMENT

            In just two days, Defense Distributed and its founder Cody

    Wilson     are      planning       to    take       an    unprecedented            and    dangerous

    action -       to   publish        Computer     Aided          Design       ("CAD") files       that

    enable      anyone,          including          terrorists,                 domestic       abusers,

    criminals, gang members and juveniles, to print firearms using a

    three-dimensional          ("3D")       printer          directly from          the      comfort of

    their    own     homes.         Worse     still,         the    codes       they   plan    to   post

   enable individuals to print extremely dangerous assault weapons°

   that are illegal under New Jersey law.                                 And that is not all -

   because     the      printed      guns     would      not       have    serial      numbers,     they

   would not be traceab~.e by law enforcement, which would undermine

   law enforcement's ongoing efforts to solve and reduce gun crime.

   The   implications         for      public    safety            and    homeland     security        are

   clear     and     the   risk        is   imminent;          once       Defendants         open   that

   Pandora's Box, it can never be closed..                                This lawsuit seeks to

   enjoin Defendants from heading down this path.

         For    years,        the    Federal        Government            and    multiple       federal

   courts     recognized         that       Defense      Distributed's             plans       posed    a

   direct threat to public safety and national security across the

   United    States,       and    so    the    Government           barred       the   company from

   publishing the CAD files.                  Indeed, the Federal Government stated

   in litigation that Defense Distributed's plans to publish these


                                                    2
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 70 of 102 PageID: 1266




    firearm codes 'posed a specific and unique risk to the national

    security       and    foreign     policy      interests    of    the    United       States.

    That   was,     unfortunately,        unsurprising; founder            Cody Wilson had

    made clear that the company's objective is for everyone to have

    access to guns and to make ~a                     firearm regulations impossible,

   even stating that "common sense gun reforms" would no longer be

   possible.            And   although     the    Federal     Government         had    ~ro~erly

   challenged Defense Distributed's ability to publish codes that

   will ,enable          terrorists      and    criminals    to   print     firearms,      just

   recently       the    Federal    Government        disclosed     that    it    had   earlier

   settled       this    litigation.           Troublingly,    the   Federal       Government

   has now abruptly flipped positions (even after multiple courts

   had agreed about the pending risk to public safety) and decided

   to allow Defense Distributed to proceed with its plans to share

   these computer codes on the Internet, available to all.

           But    New    ~Tersey    law   provides      a   separate       and    independent

   basis     to    prevent      Defense        Distributed     and    Cody       Wilson    from

   engaging in this dangerous, irreversible conduct.                             New Jersey's

   public nuisance law provides a cause of action to hold firearm

   manufacturers accountable - and to enjoin imminent violations of

   the law -, when their plans would facilitate the illegal sale of

   weapons       to criminals      and    other prohibited users, and                  when the

   manufacturer has done too little to prevent that illegal market


                                                  3
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 71 of 102 PageID: 1267




    from developing.          And that is what will happen here - Defendants

    will make accessible codes that will allow terrorists, domestic

    violence abusers, criminals, gang members and juveniles to print

    guns    at   home,   even    though       they     cannot   lawfully     possess    them.

    More    than    that,     Defendants'       cones    will     enable    individuals     to

    create       firearms      without        serial     numbers,     again       in   direct

   contravention of state law.                 But Defendants have done nothing to

   prevent the flood of illegal, 3D-printed weapons that is sure to

   result, and as noted above, have instead wholeheartedly embraced

   and encouraged these troubling results.

           In    light   of    the    grave    and     imminent    harm    posed    with   the

   release of printable-gun computer files, which can, and will, be

   used to create illegal and untraceable firearms in New Jersey,

   the Attorney General requests that the Court immediatel~r enter

   an    order     enjoining    and    restraining        Defendants       from    publishing

   and     distrik~uting      these    dangerous       printable-gun computer files,

   which Defendants           plan    to publish       this    Wednesday, on August 1,

   2018.

                                      FACTUAL BACKGROUND

           In 2012, Defense Distributed, founded by Cody Wilson, began

   exporting        technical        data     related     to    firearms      through      the

   publication of CAD files, without restriction, on the Internet.

   (Defense      Distributed v.        U.S. Dept. of State,           Civil Action No.

                                                0
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 72 of 102 PageID: 1268




   1:15-CV-00372-RP, W.D. Tex. ("DD v. U.S."), Dkt. 32, p.l; Dkt.

   8, pp. 5-6; Defense Distributed v. U.S. Dept. of State, 838 F.3d

   451, 460-61 (5th Cir. 2016).)                          These files are computer files

   with    instructions         for   how        to    create       guns     and    gun       components

   through    the    use      of   three.-dimensional              printers.            (DD    v.    U.S.,

   Dkt.    32, p.5.)          Defense Distributed posted these CAD files on

   DefCad.org       ("Website"),        a    website          it    created        to    serve      as    an

   open-source repository for weapons designs.                                (DD v. U.S., Dkt.

   32; Dkt. 8.)          The site accepts user financial contributions and

   has a users' comments feature where information can be posted or

   shared.      (See      https://defdist.org/;                   https://defcad.com.)                   The

   files     Defense          Distributed             put     online         included          data       to

   automatically         manufacture        its       first       model—what        it    termed         the

   "Liberator" pistol.             (DD v. U.S., Dkt. 32, 8.)                    The Liberator is

   a plastic firearm that contains a six ounce piece of steel that

   can be easily removed enabling the firearm to be undetected in

   walk-through metal detectors.                  (DD v. U.S., Dkt. 32; Dkt. 8.)

           In May 2013, the State Department's Directorate of Defense

   Trade    Controls      ("DDTC")         advised          Defense     Distributed           that       its

   publication      of    CAD      files    without          authorization          from      the     DDTC

   potentially       violated         the         International              Traffic          in      Arms

   Regulations      ("ITAR")        administered             by    DD'~'C.     (Executive           Order

   13637(n)(iii);        22    C.F.R.       §~    120-130.)            The    violation         stemmed

                                                      5
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 73 of 102 PageID: 1269




    from     the     fact      that     the    CAD    files         were     being    made       available

    outside the United States via the Internet.                                   (DD v. U.S., Dkt.

    32, pp. 5-7.)              After a review, DDTC concluded that several of

    the    CAD files were subject to regulation under ITAR.                                        (DD v.

    U.S. ,    Dkt.       32,     pp.   5-7.)         To      make     the    CAD     files       available

    outside        the    United       States,       ITAR         required       Defendants       to   seek

    preapproval of publication.                  (DD v. U.S., Dkt. 32.)

           On May 6, 2015, Defense Distributed, the Second Amendment

   Foundation             ("SAF")        and         Conn          Williamson         (collectively,

   "DD/SAF/CW")           brought suit in            the         United States District Court

   for the         Western District of               Texas, seeking a declaration that

   the     DDTC's         preapproval .requirement                   for     privately          generated

   unclassified            information         was          an    unconstitutional           government

   action      and       violated      the    First,         Second,       and    Fifth    Amendments.

   (DD v. U.S., Dkt. 1.)                  When the Federal Government opposed the

   suit,      Lisa    V.    Aguirre,         the Director of               the    Office of Defense

   Trade       Controls          Management,          testified            that:           (a)     "[t] he

   `Liberator'            firearm       included             in     DD/SAF/CW's          CAD      designs

   presented a specific and unique risk to the                                    national security

   and foreign policy interests of the United States"; (b) making

   the       CAD     files        available      online             would        provide       terrorist

   organizations           with    firearms,         which         could    be    used    against      the

   United      States       or    its    allies;            and    (c)     "[a]ccess       to     weapons

                                                      C'~
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 74 of 102 PageID: 1270




    technology      coupled      with      the    uncontrolled            ubiquitous        means    of

   productions                  could contribute to armed conflict, terrorist

   or criminal acts, and seriously undermine global export and non-

   proliferation         regimes      designed         to    prevent         the    dangerous       and

   destabilizing         spread      and   accumulation            of     weapons     and     related

   technologies."         (DD v. U.S., Dkt. 32-1, ¶ 35.)

           After    a    hearing,      the       District         Court      denied       DD/SAF/CW's

   request for a preliminary injunction, finding among other things

   that     the    public     interest       in       national          defense     and     national

   security outweighed any countervailing interests.                                  (DD v. U.S.,

   Dkt. 43.)       The Fifth Circuit affirmed the denial, relying on the

   same national security concerns.                         (Defense Distributed v. U.S.

   Dept. of State, 838 F.3d, 451, 461 (5th Cir. 2016), cert. denied

   138 S. Ct. 638 (2018).)

           Litigation continued until April 30, 2018,                              when DD/SAF/CVJ

   notified       the   court    that      the    parties         had    reached      a    tentative

   settlement.          The   parties      approved         the    settlement         on    June    28,

   2018.     The settlement agreement,                  which      was only recently made

   publicly available, provided:

          a.)     The Federal Government wi11 commit to draft and pursue

          a notice of proposed rulemaking and final rule that would

          exclude       the   data    on    the       CAD    files      at    issue       from     ITAR

          regulation;


                                                  7
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 75 of 102 PageID: 1271




          b.)    The Federal Government will announce on or before July

          27, 2018, a temporary modification to exclude the data on

          the CAD files from ITAR regulation;

          c.)    The        Federal      Government      will     issue          a    letter    to

         DD/SAF/CW on or before July 27, 2018, advising that certain

         files are approved for public release and are exempt from

         the ITAR licensing requirements;

         d.)    The     Federal         Government      will     acknowledge           that    the

         temporary modification referenced above permits "any United

         States person                    to access, discuss, use, reproduce, or

         otherwise          benefit     from    the   technical        data"     that    is    the

         subject of the litigation;

         e.)    The     Federal          Government's         payment       of       $39,581   to

         DD/SAF/CW; and

         f.)    The     Federal         Government     will    file     a    stipulation       of

         dismissal          no    sooner       than    August     1,     2018,         which   it

         ultimately filed on July 27, 2018.                    (DD v. U.S., Dkt. 112.)

         Relying       on    that       settlement,     Defendants          announced      their

   plans to re-launch             the   CAD file      repository on August 1,              2018.

   (S~e ~i~~~~://aetaist.org/; https://detca~.c~itl.)                        In addition to

   older models, the Website will contain a repository of firearm

   computer     files       for   "more    exotic     DIY     semi-automatic           weapons."

   (Andy Greenberg, "A Landmark Legal Shift Opens Pandora's Box for
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 76 of 102 PageID: 1272




    DIY      Guns,        Wired            (July          10,         2018),         available          at

    https://www.wired.com/story/a-landmark-legal-shift-opens-

    pandoras-box-for-diy-guns/.)                          The     new        database        "will      be

   available       to   anyone       anywhere        in    the    world       with    an    uncensored

   Internet       connec~ian         to     download,         alter,     remix,       and     fabricate

   into    legal     weapons        with     tools       like    3D    printers       and     computer-

   controlled       milling         machines."            (Ibid.)        According          to   Wilson,

   "What's about to happen is a Cambrian explosion of the digital

   content related to f firearms                           [a] 11 this Parkland stuff , the

   students, all these f firearms of ` common sense gun reforms'?                                      No.

   The    Internet      will        serve    guns,       the     gun    is    downloadable...          No

   amount    of    petitions          or    die-ins        or    anything       else       can    change

   that."     (Ibid.)

           Throughout         the    litigation           with    the        Federal       Government,

   Defendants      "developed          a     trove       of     other    3-D-prin,tabl~           weapon

   blueprints,       including         Assembly          AR-15s        and    AR-lOs."           (Deanna

   Paul,    "Meet       the    man     who -might          have    brought       on     the      age   of

   `downloadable guns,"' Washington Post (July 18, 2018), available

   at                                     https://www.washingtonpost.com/news/post-

   nation/wp/2018/07/18/meet-the-man-who-wants-to-bring-on-the-age-

   of-downloadable-guns-and-may-have-already-

   succeeded/?utm term=.725b8a04flla.)                            Members       of      the      United

   States armed forces routinely use firearms in semiautomatic mode


                                                     D
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 77 of 102 PageID: 1273




    in   combat     conditions,        and    the     designs         of   many    semiautomatic

    firearms are inherently military.                     (Giffords Law Center Comment

    Letter to the Director of Defense Trade Controls, July 9, 2018,

    at 4.)     Assault rifles like the AR-15 were originally designed

    for military use.              (Giffords Law Center Comment Letter to the

   Director of Defense             Trade     Controls,        July 9, 2018, at 4.)               The

    military       included, the       option       to    fire    in       semiautomatic        mode

   because military combat sometimes requires use of a firearm in

   semiautomatic mode. -           (Giffords Law Center. Comment Letter to the

   Director        of   Defense      Trade     Controls,         July      9,     2018,    at   4.)

   Shooting in semiautomatic mode is more accurate and hence more

   lethal.         (With     AR-15s,    Mass     Shooters        Attack         with    the   Rifle

   Firepower Typically Used by Infantry Troops, NY Times, Feb. 28,

   2018,            https://www.nytimes.com/interactive/2018/02/28/ar-15-

   rifle-mass-shootings.html.)                           In      fact,            military-style

   semiautomatic         firearms      were    used      to    perpetrate         the    tragedies

   that occurred in an elementary school in Newtown, Connecticut,

   at a music festival in Las Vegas, Nevada, at a workplace in San

   Bernardino, California, in a movie theatre in Aurora, Colorado,

   and   at    a    high     wchool     in     ParlLland,        Florida,        among    other .

   (Giffords Law        Center Comment Letter to the Director of Defense

   Trade Controls, July 9, 2018, at 5.)

         Because        of   the    dangerous       nature       of    these      weapons,      New
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 78 of 102 PageID: 1274




    Jersey      and       seven       (7)    other        states,    including       New     York     and

    California,           have       banned       them.      (See     Giffords       Law    Center     to

    Prevent               Gun           Violence,                 Assault           Weapons            at

    http://lawcenter.giffords.org/gun-laws/policy-areas/hardware-

    ammunicition/assault-weapons/.)                         In    New     Jersey,    certain        AR-15

    semiautomatic models are banned as assault weapons and ownership

    is   highly       restrictive.               N.J.S.A.     2C:39-1w(1);        N.J.S.A.       2C:39-

   5(f)         But printable-gun computer files will allow them to be

   printed anyway.

          Defendants'                printable-gun          computer         files      will     allow

   individuals across New Jersey to generate lethal firearms that

   are untraceable.                  This means that if a printed gun was used in

   an    act    of    violence         or    other     crime,       law    enforcement       would    be

   unable to determine who manufactured, purchased, or transferred

   the    gun    -    taking         away     a    critical       tool     that   New      Jersey    law

   enforcectle.rit        consistently uses in seeking to combat and reduce

   gun crime.             In addition, at least some of the printed plastic

   guns   can        be    modified         to    be   virtually          undetectable      in   metal

   detectors, which poses a public safety problem for venues ,such

   as airports, arenas, ~chool~, and courthouses.

          Responding            to    this       threat,     on     July    26,   2018,      Attorney

   General Grewal sent a cease-and -desist lettEr (the "New Jersey

   Cease-And-Desist              Letter"),         instructing       Defense      Distributed        not

                                                       11
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 79 of 102 PageID: 1275




    to publish the files online.                   Defense Distributed responded the

    next    day.        Although      Defense      Distributed        said     that       it    would

   "attempt       to    restrict      files    made      available     an    the    Internet       to

    prevent download within New Jersey" by blocking users with New

   Jersey-based         IP     addresses      from     accessing      the    files,        it    made

   clear    its       intent    to   proceed      with    publication of           the    codes    on

   August 1.

           On    July    25,       2018,    The    Brady      Campaign       to,    Prevent       Gun

   Violence,          Everytown      for    Gun      Safety    Action       Fund,        Inc.     and

   Giffords        (collectively,           "Proposed         Intervenors")             sought     to

   intervene. in         the    Texas      litigation      and    requested         a    temporary

   restraining order and a preliminary injunction to enjoin Defense

   Distributed from publishing the printable gun-computer files at

   issue here to prevent immediate and irreparable harm to United

   States national security.                  On Friday, July 27, 2018, a hearing

   was held before the Honorable Robert pitman wherein both of the

   proposed Intervenors' motions were denied.

           On July 29, 2018, Defense Distributed filed a Complaint in

   the   United       States     District     Court for        the    Western       District      of

   Texas    seeking      declaratory        and    injunctive        relief,       damages,      and

   attorney's         fees     against     Attorney      General      Grewal       and     Michael

   Feuer,       the    Los     Angeles      City       Attorney      ("Feuer")             Defense

   Distributed         and   SAF     initiated     this    lawsuit     against          Grewal    in

                                                  12
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 80 of 102 PageID: 1276




    response     to     the    New       Jersey    Cease-And-Desist              Letter,       alleging,

   among       other    things,          that     it    constitutes         an    unconstitutional

   prior restraint.

          On     July        30,        2018,   the         Commonwealth         of     Pennsylvania,

   Governor       Tom       Wolf,        Attorney       General         Jash     Shapiro       and   the

   Pennsylvania State Police (together, the "Plaintiffs") filed a

   complaint against Defense Distributed, DEFCAD, Ghost Gunner and

   Cody    Wilson       (collectively,             "PA       Defendants")         for    declaratory

   judgment and a preliminary injunction, as well as a motion for a

   temporary restraining order and preliminary injunction to enjoin

   the    PA    Defendants          from    publishing            the   printable-gun          computer

   files that are at issue in the instant litigation.

          This lawsuit followed.

                                            LEGAL ARGUMENT

                 BECAUSE AN IMMEDIATE AND DIRECT THREAT TQ
                 PUBLIC   SAFETY   IN   NEW   JERSEY EXISTS,
                 INJUNCTIVE RELIEF IS WARRANTED

          The    Court        should        grant           the    State's       application         for

   injunctive      relief          to    safeguard          the   health    and       safety    of   New

   Jersey's      residents.                Defendants'            planned      dissemination          of

   comptitPr     c~~c~P~      ~lirectin~        the         manufactur..e      and      a~3embly      of

   untraceable        and     unlicensed        firearms          endangers      the    citizens      of

  this     State       and     vi~lat-.P~       New         Jersey's     public       nuisance       and

  negligence, laws.            The codes allow anyone with a 3D printer to

                                                       13
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 81 of 102 PageID: 1277




    create a fully operational gun with a few clicks.                               Defendants

    seek     to    make      the      codes    available       to    everyone,         including

    criminals, juveniles, and domestic abusers, which undermines New

    Jersey's Comprehensive scheme for keeping guns out of criminals`

   hands and jeopardizes the safety of New Jersey residents.

           All     the     preliminary        relief    factors      point     in      favor    of

   enjoining       Defendants         from    publishing   their      codes.        To    obtain

   relief,        the     moving       party    must     demonstrate         by     clear      and

   convincing           evidence     that:     (1)    relief    is    needed      to     prevent

   irreparable harm; (2) the applicant's claim rests on settled law

   and     has    a reasonable        probability of       succeeding on the             merits;

   and (3) a balancing of hardships reveals that greater harm would

   occur if a stay is not granted than if it were.                             See Crowe v.

   DeGioia, 90 N.J. 126, 132-34 (1982); Brown v. Cit~r of Paterson,

   424 N.J. Super. 176, 183 (App. Div. 2012).                        When a case presents

   an    issue     of    "significant        public    importance,"     as     here,     courts

   must also consider a fourth factor: harm to the public interest.

   See Garden State Equality v. Dow, 216 N.J: 314, 320-21 (2013).

   Notably, "[i] n acting only to preserve the status quo, the court

   may `lace less emphasis on a particular Crowe factor if another

   greatly requires the issuance of a remedy."'                          Brown, 424         N.J.

   Super. at lA~.           A~     t-.hi~   hri_Pf Pxrlains, each factor pointy in

  favor of granting the State's application for injunctive relief.


                                                 14
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 82 of 102 PageID: 1278




    A.      Plaintiff will suffer immediate and irreparable injury if a
            preliminary injunction is not issued.                  '

            First, injunctive relief is needed to prevent irreparable

    harm.     "Harm is generally considered irreparable in equity if it

    cannot be redressed adequately by monetary damages."                                Crowe, 90

    N.J. at 132.          Threats to public safety are the quintessential

   irrep~.r~bl~ harm; ~.nc~e~d, "danger of in~r~a~ed mortality" is "as

   irreparable a harm as any that can be imagined."                                Somerset Air

   Service, Inc. v. Township of Bedminster, 2006 WL 861498, at *4

   (Sup. Ct. Law Div., Somerset Cnty., Apr. 4, 2006).

           The     irreparable      harm    here       is    clear:        the     moment          that

   Defendants        post   their     codes       on    the     Internet,          it        can     be

   downloaded,       saved,    and forever used             to print guns           with a few

   clicks.         And that poses a grave and permanent threat to public

   safety.         First,   the     availability        of    these        codes    means          that

   individuals        who     are    otherwise         banned        for     purchasing            and

   possessing firearms will be able to print them; law enforcement

   cannot stop individuals from owning 3D printers.                             That means the

   "codes will be available to everyone in New Jersey—regardless of

   age;     criminal      status,    history       of       mental    illness,          or    other

   disqualifying characteristic.              There will thus be no way for law

   enforcement       to   prevent    guns    from      winding       up    in    the    hands       of

   those     who    are   prohibited       from    purchasing        firearms          under       New

   Jersey law, including" individuals on the FBI Terroristic lnTatch
                                              15
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 83 of 102 PageID: 1279




    List,    persons     with     criminal       convictions          (even   for      violent

    offenses) ,       domestic     abusers       (even     if      subject       to    ongoing

    restraining       orders),    and   juveniles.         (Certification         of    Deputy

    Chief of Detective Christopher W. Donohue ("Donohue Cert."), ¶

   14.)       This    "will     severely       hamper     law    enforcemetzt's        ongoing

   efforts to keep        dangerous guns out of                 the   hands of dangerous

   criminals."        (Id. ¶16.)        And not onl~r does this dive criminals

   access to weapons, but to illegal ones - Defendants' codes will

   also     "enable    individuals      to     print     assault      weapons,    which    are

   illegal in New Jersey."          (Id. ~ 13.)

          Another irreparable           harm   is sure      to follow - the            use of

   these codes will make it harder for law enforcement to solve and

   reduce    gun crime.          Because "the       3D    printed firearms            will not

   have serial numbers or other identifiable marks, they will never

   be traceable by law enforcement."                   (Id. ¶ 10).       As Deputy Chief

   Donohue explains,

                A serial number is required to be placed on
                all firearms so that they can be traced to
                its original owners if they are ever used to
                commit a criminal offense.     Law enforcement
                traces firearms by finding the owner's name
                in  the   gun  dealer's   records,   and. then
                interviewing  that   person   and   any  other
                person to whom he sold the gun, and so on.
                Through this process, law enforcement is
                able to determine the manufacturer of the
                gun, the date it was sold, the dealership,
                and the purchaser.   This information assists
                law enforcement in determining what happened
                to a particular gun after it left the dealer
                                               16
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 84 of 102 PageID: 1280




                 by learning          the     history    of       who       owned   the
                 gun.

                 Being able to trace a gun is critical in the
                 investigation of gun-related crimes.          The
                 [CAD]   codes  of   [Defendants]    will    allow
                 individuals    across      New     Jersey      to
                 automatically manufacture untraceable guns
                 on 3D printers.       If law enforcement is
                 unable to trace 3D guns to determine their
                 owners, law enforcement will be critically
                 hampered in its onc~oinc~ eff~art~ ~.o ~ca~v~ gum
                 crimes and prevent new gun crimes from being
                 committed.     This    poses    a   direct    and
                 immediate threat to public health, safety,
                 and we1fare .



   And the Director of the New Jersey Office of Homeland Security

   and    Preparedness,            Jared     Maples,     agrees,             noting       that      law

   enforcement         agencies       "use    the     results       of        these    traces       to

   identify      the    methods       by     which    firearms          entered       the    illegal

   market      and     to    devise      strategies     to        disrupt         these     criminal

   networks.           But    if    there      were     to    be        a     proliferation         of

   untraceable 3D guns, these crimes and criminal networks might go

   unsolved and the perpetrators might go on to commit additional

   acts   of     violence ."          (Certification         of    New       Jersey       Qffi.ce   of

   Homeland Security Director Jared Maples ("Maples Cert."), ¶ 12.)

          The risks to homeland security are equally pressing.                                      As

   Director      Maples      has   explained,        "terrorists            and   other     networks

   directing violence at the United States and in New Jersey could

   use    this    technology        to     manufacturE        guns,          including       assault
                                                17
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 85 of 102 PageID: 1281




    firearms."       (Id. ¶ 10.)       Moreover, "proliferation of untraceable

    guns    would    also    give    terrorist groups           a    significant advantage

    and    deprive     NJOHSP        the    .ability       to       gather    the       necessary

    intelligence to combat them and reduce their threat they pose to

    our citizen ."          (Id. ~ 11.)       And finally, at least one code is

   for a "plastic firearm that can be produced in a way as to be

   both fully operable and virtually undetectable                            by conventional

   security measures.          3D firearms can defeat normal detection such

   as metal detectors and wands, and present a problem to public

   safety in venues such as airports, arenas, schools, government

   buildings,       and/or    courthouses."           (Id.      ¶    16.)     As    a    result,

   "Defendants' effort to post these CAD files represents a direct

   threat to New Jersey's homeland security."                        (Id. ¶ 20.)

           For all of these reasons, other courts have recognized that

   "very strong public interest[s]" would be                         ~repa.rably harmed by

   Defendants'       threatened      conduct.        Defense         Distributed        v.   U.S.

   Dept of State, 838 F.3d 451, 458 (5th Cir. 2016).                            Indeed, the

   U.S.    Court of    Appeals for          the   Fifth    Circuit      refused     to allow

   Defense    Distributed       to     release       the    same      computer      files     it

   threatens    to    release       here,   because    the      government's        "national

   defense and national security interest would be harmed forever"

   if Defense Distributed were permitted to follow through on its

   threatened activities.            Id. at 460; see also Defense Distributed


                                              E~'~
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 86 of 102 PageID: 1282




   v, U.S. Dept of State, 121 F. Supp. 3d 680, 689-90 (W.D. Tex.

   2015).        New Jersey is in the same position now - it has a strong

   sovereign       interest    in    protecting       homeland      security            within    its

   borders,       and that interest         would     be    irreparably harmed if the

   Court permits Defendants to follow through on their threats.

           The    Defense    Distributed        decisions        comport       with         decisions

   from    other     courts    finding      that      state      governmental               interests

   would be impaired by conduct of the exact kind threatened here.

   In    Tracy Rifle     &    Pistol      LLC v.     Harris,      118    F.    Supp.         3d 1182

   (E.D.     Cal.     2015),        for     example,        the        court       acknowledged

   California's       sovereign        interest       in      enforcing            a    law      that

   prohibited        retail     firearms         dealers         from         advertising         or

   displaying       handguns,       such   that      the    advertisement              or    display

   could readily be seen from the outside.                         The court determined

   that    the    State's    interest      in   preventing         the    proliferation           of

   hand    guns     outweighed       the    dealer's        interest          in       having    the

   regulation      preliminarily enjoined.                 See   id.     at    1183,        1193-95.

   As    that court put it, "[t]he              costs of         being mistaken, on the

   issue of whether the injunction would have a detrimental effect

   on handgun crime, violence, and suicide, would be grave.                                    These

   costs would affect members of the public, and they would affect

   the Government which is tasked with managing handgun violence."

   Id.    at 1193.       The    Ninth      Circuit upheld          the    district court's

                                                19
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 87 of 102 PageID: 1283




    order allowing the ban to remain in place, likewise recognizing

    that "serious public risks are implicated" by the activity the

   firearms dealer sought to undertake.                       Tracy Rifle & Pistol LLC

   v. Harris, 637 Fed. App'x 401, 402 (9th Cir. Feb. 23, 2016).

           Moreover,     the     harms    to    New     Jersey      identified      in    Deputy

   Chief of Detectives Donohue's and Director Maples's Declarations

   are    at    least   as    severe     as    the    harms   to "law       enforcement and

   public safety interests"              underlying decisions           granting states'

   requests for temporary equitable relief in other contexts.                               See,

   e•g•    Maryland v. King, 133 S. Ct. 1, 3 (2012) (Roberts, C.J.)

   (finding that a state was irreparably harmed by a lower court

   decision      enjoining      collection       of    DNA    samples   from     individuals

   charged      with    certain       crimes    because       DNA   testing    "provides       a

   valuable      tool    for    investigating          unsolved      crimes    and       thereby

   helping       to     remove        v Q~ent        offenders       from     the        general

   population"); Coleman v. Paccar Inc., 424 U.S. 1301, 1307 (1976)

   (Rehnquist,        C.J.)    (finding        that    the    government      would      suffer

   irreparable harm if it could not enforce certain motor vehicle

   safety standards           for even    a     60-day period,        where    delay      would

   leave   manufacturers "free            to produce as many vehicles as they

   can    and                obtain    substantial       stockpiles      of    noncomplying

   vehicles for later sale," resulting in a "serious setback" for

  "the goals of federal motor vehicle safety")                          New Jersey would

                                                20
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 88 of 102 PageID: 1284




    suffer immeasurably more harm if the State were flooded with the

    3-D guns that Defendants seek to make available to everyone.

          All      -these     public       harms        -    in    the     form     of     increased

    mortality,        increased       lawlessness,            and       decreased        security      -

    cannot    be     addressed      outside      of     an    injunction.           See   Crowe,      90

    N.J. at 132.            That is so for one simple reason: posting these

    codes is a bell that can never be un-rung.                               Criminals, gangs,

    and   terrorist      networks         only   need        to   download      a   code     once     to

    benefit from it permanently.                 The consequences of publishing the

    printable -gun codes are grave and irreversible, and no money can

    restore     or   make     up   for    the    threats          to   public     safety     and    law

   enforcement        safety       that   will     follow.             Accordingly,       the    Court

   should     order an injunction. to prevent irreparable                            harm to the

   residents of New Jersey.

   B.     Plaintiff has demonstrated a settled                            legal      right      and   a
          likelihood of success on the merits.

          Second,      Defendants'         planned           actions      violate     New       Jersey

   public     nuisance and negligence                 law.        The    Attorney General can

   therefore demonstrate a reasonable probability of success on the

   merits.      Crowe, 90 N.J. at 133. .                Nonetheless, "mere doubt as to

   the validity of [a] claim is not an adequate basis for refusing

   to maintain the status quo."                    Crowe, 90 N.J. at 133-34 (citing

   Naylor v. Harkins, 11 N.J. 435 (1953)).                              "Indeed, the point of

   temporary relief is to maintain the parties in substantially the
                                                   21
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 89 of 102 PageID: 1285




   same    condition          when      the    final      decree     is   entered      as        they were

   when the litigation began."                        Id. at 134 (citation and internal

   quotation marks omitted).

          1.       Public Nuisance

          To state a public nuisance claim, a plaintiff must allege

   "an unreasonable interference with a right common to the general

   public."         In    re    Lead      Paint       Liti~.,      191    N.J.    405,      425     (2007)

   (citing The Restatement (Second) of Torts ~ 821B (1979)).                                          The

   interference          need      not    involve         "conduct       that    is   proscribed       by

   statute or other legislative act."                           James v. Arms Tech., Inc.,

   359    N.J. Super.          291,      330 (App. Div. 2003).                   Rather, a public

   nuisance        may    exist      "if       the    conduct      complained         of    involves    a

   `significant interference' with the public welfare or                                         `is of a

   continuing       nature         or    has    produced      a permanent or               long-lasting

   effect, and, as the actoz knows or has reason to know, has a

   significant           effect      upon       the       public    right."'           Id.       (quoting

   Restatement ~ 821B(2)(a) and (c))                            So long as the tortfeasor's

   conduct     was       a     "substantial           factor"       in    causing          the    injury,

   regardless       of       the    presence         of    other     intervening           causes,    the

   causation element will be satisfied.                            James, 359 N.J. Super. at

   311.

          James     controls         this      case.        There,    the     Appellate          Division

   upheld      a     public         nuisance          claim        asserted      by        New     Jersey

                                                      22
    Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 90 of 102 PageID: 1286




        municipalities against firearms manufacturers.                             The plaintiffs

        alleged    that the         manufacturers intentionally marketed and sold

        firearms to persons who would bring them illegally into Newark.

        Id.   at   307.             The    municipalities       alleged       that      defendants'

        unlawful "distribution, promotion, and sale of guns" constituted

       "an unreasonable interference with                              the public's right to

        be free from danger," and that the conduct "resulted in                                      .

        significant costs to the City of Newark in order to enforce the

       laws and to treat the victims of crimes facilitated through the

~      use of [d]efendants' firearms."                     Id. at 306-307.           The possible

       actions     of    intervening          third    parties       did   not    mean     that    the

       municipalities          were       incapable   of    establishing         that    defendants

       exercised control over the use of illegal firearms. .                            Id. at 332.

       The    nuisance        was    not    the   specific     guns;       instead,       the    Court

       focused on the manufacturers' participation in "the Creation and

       supply of this illegal market."                     James, 359 N.J. Super. at 332.

       Because manufacturers controlled their own participation in the

       "creation        and    supply"       of   the      market,     the    court       held    the

       municipalities         had     sufficiently         pleaded    their      public    nuisance

       claim, including for causation.                  Id.

              With those principles in mind, the Appellate Division. had

       little trouble understanding why these municipalities had stated

       a claim against these firearms manufacturers.                          First, the Court

                                                      23
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 91 of 102 PageID: 1287




    in    James       explained,          "[n]o       one       can    seriously          debate"     that

    regulated         guns     are        "dangerous         instrumentalities"              and      thus

   implicate New Jersey public nuisance law.                              Id. at 320.             Second,

    the    Court       held,         it     would          violate      New     Jersey          law     for

   manufacturers to "flood the gun market" throug~i a high volume of

   sales, while failing to develop "reasonable safeguards over the

   distribution scheme" and "refus[ing] to oversee or supervise the

   control       of     handgun       distribution               in    order     to       prevent       the

   foreseeable channeling of guns to such an illegal market."                                           Id.

   at     312.        And    so,     the    Appellate           Division       concluded,         when    a

   defendant      floods       the        gun    market      and      fails    to    take       steps    to

   prevent these distributions from ending up in criminals' hands,

   they could be            held responsible under public nuisance law                                when

   their     acts      "facilitate[d]                the    illegal      sale        of    weapons       to

   criminals and other unlawful ~zsers ."                        Id.

           There is no doubt that, under James, Defendants will commit

   a public nuisance if they proceed with their plans to publish

   computer files, which will ,allow anyone with a 3-D printer to

   download a code and create a fully operational gun with just a

   lew    click .            There    is        no    question        that     these       tiles      will

   interfere      with       the   public's safety by "flood [ing]                        the    market"

   with illicit arms.                Again, as Deputy Chief Donohue explained,

   the    "codes       will    be     available            to    everyone       in    New       Jersey."

                                                      24
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 92 of 102 PageID: 1288




    (Donohue Cert. ~ 14.)

           In     addition,           these    actions            will     directly          undermine       New

    Jersey's       statutory              scheme   -      further          evidence          that   they     are

    creating       a    public firearms              nuisance.             For one,          under N.J.S.A.

    2C:39-9(d),          it    is     illegal      to     manufacture              a    weapon      without    a

   license.        And yet Defendants plan to distribute codes that would

   enable       individuals to do just that - to print a                                      gun at home,

   without a license, and without going through a Federal Firearms

   Licensee.            For another, "certain persons                                        are prohibited

   from purchasing, owning, possessing, or controlling any and all

   firearms            under        N.J.S.A.       2C:39-7(b),              due         to    their        prior

   convictions           for    aggravated           assault,          arson,          burglary,      escape,

   extortion,           homicide,           kidnapping,           robbery,             aggravated         sexual

   assault,        sexual           assault,       bias      intimidation,               endangering        the

   welfare        of    a     child,       stalking,         or   a    crime       involving         domestic

   violence.           Those persons face a mandatory term of imprisonment

   with     at     least       five        years     of      parole         ineligibility            if    they

   purchase, own, possess, or control a firearm.                                        But the 3D codes

   will allow them to easily download firearms at home, which will

   e ~w~-r-~l~y    ~~~rn~~~~        law     enfar~~m~nt'~             ~~~yc~irig       efforts      to     keep

   dangerous           guns    out        of   the      hands         of    dangerous          criminals."

   (Donohue       Cert.,        ¶    1.6.)         Still      more,        Defendants'          codes      will

   "enable individuals to print assault weapons, which are illegal


                                                        25
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 93 of 102 PageID: 1289




   in New Jersey under N.J.S.A. 2C:39-5(f)."                          (Id. ~ 13.)

          And    last—and     critically—Defendants                   made      no    effort       to

   develop "reasonable safeguards over the distribution scheme" or

   ~o "oversee or supervise the control of handgun distribution in

   order to prevent the foreseeable channeling of guns to such an

   illegal market."       In fact, just the opposite is true: Defendants

   activel~r believe their codes should be accessible to individuals

   who are prohibited from owning weapons.                         Wilson has stated that

   his database "will be available to anyone anywhere in the world

   with     an   uncensored     Internet           connection,          to    download,      alter,

   remix,    and   fabricate         into    legal        weapons       with    tools     like     3D

   printers and computer-controlled milling machines."                               (Greenberg,

   su ra.)       According      to    Wilson,           "What's    about       to   happen    is   a

   Cambrian explosion of the digital content related to firearms .

   .      [a]11 this Parkland stuff, the students, all, these firearms

   of   `common sense     gun reforms'?                  No.      The Internet will serve

   guns, the gun is downloadable                               No amount of petitions or

   die-ins or anything else can change that."                            (Ibid.)          He also

   posted a picture of a tombstone in the ground, engraved with the

   phrase    "Am~ri~~.n   dun    Control."               What    this    all    ~how~    is    that

   Defendants'      interference            with        New     Jersey's       firearm       safety

   regulations is intentional and thus per ~e unreasonable - and it

   certainly     confirms     that      Defendants             will     not    put    reasonable

                                               ~~i -^
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 94 of 102 PageID: 1290




    safeguards      in     place       to    keep    guns    out       of   prohibited     persons'

    hands.

         All of the other traditional public nuisance factors only

   confirm     that relief is warranted.                         Defendants are in complete

   control of the CAD files and their publication, and thus would

   create,     or     at    a    minimum          would     be    a    substantial       factor    in

   creating,     the       nuisance         by allowing unrestricted                access of the

   files on the Internet through its Website.                               The public nuisance

   is also foreseeable to Defendants.                            Again, Wilson has publicly

   stated that the database "will be available to anyone anywhere

   in    the     world          with        an     uncensored          Internet      connection."

   (Greenberg, supra.)             And Defendants were put on notice by the

   Federal     Government          and           multiple        federal       courts    that     the

   publication of their CAD files, which permanently make the files

   available     to      those     with       Internet       access,        would   ~Qrever      harm

   national defense and national security. (Defense Distributed v.

   U.S. Dept. of State, 838 F.3d 451, 461 (5th Cir. 2016).)                                       For

   all these reasons, in light of James, little doubt exists that

   Defendants' actions constitute a public nuisance.

         2.     Negligence

         For   the     same      reasons         that    Plaintiff       has    proven a     public

   nuisance    claim,        their      plan        is    also     negligent.           Defendants'

   planned     widespread          dissemination            of        printable-gun       code    is

                                                    27
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 95 of 102 PageID: 1291




   negligent         because       it    encourages       an       illegal      gun   market,       which

   will    foreseeably           lead     to    increased          creme    and    violence     In    New

   Jersey, and to an increase in expenditures of government funds

   to prevent crime and protect the                       public's health.                  See James,

   359    N.J.      Super.     at       308-324   (findirly         legally       valid     negligence

   claim    against        gun     manufacturers,         trade       organizations,           and    gun

   distributors and retailers that flooded illegal gun market); see

   also    Ileto      v.    Glock,       Inc.,    349    F.3d        1191,      1214-16      (9th    Cir.

   2003)       (reversing          dismissal       of    plaintiffs'              claims     that     gun

   manufacturers           negligently         created        an    illegal       secondary     market

   for guns); City of Cincinnati v. Beretta U.S.A. Corp., 95 Ohio

   St.3d    416,      421-23        (reversing         dismissal           of   city's      negligence

   counts      and    finding       that       city     had    a     viable       negligence        claim

   against       defendant         gun    manufacturers,             trade      associations,         and

   distributors) .

          In    James,       the    trial      court     denied       defendants'           motions   to

   dismiss the City of Newark's negligence claim and found that the

   defendants owed a duty of care to the City of Newark.                                        Id. at

   307.        In   doing     so,       the    trial    court       considered        the    "inherent

   dangerousness of           handguns."               Ibid.        On appal, the appellate

   Division         upheld     that       determination,             finding       "the      dangerous

   propensity of handguns is self-evident, and the consequence of

   their misuse is well documented."                           Id. at 323.            Similarly, in
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 96 of 102 PageID: 1292




    the instant case, Defendants have a duty to the citizens of New

    Jersey.       The printed guns peddled by Defendants are even more

    dangerous than the guns in James, because they are unserialized

    and    undetectable        by     traditional       law    enforcement      measures,

    providing further         support for°a finding that Defendants owe a

    duty of care to New Jersey residents.                     As in James, the State

    has a valid, viable negligence claim against Defendants.

           Accordingly;       the    State    has   demonstrated    a    probability    of

    ultimate success, as to both its public nuisance and negligence

   claims.

   C.      On balance, a greater and substantial harm will result if
           an injunction is not issued.

           Any harm to the Defendants arising from the issuance of the

   requested       injunctive        relief    is    clearly     outweighed       by   the

   resultant      harm   to    New    Jersey    residents'      safety   if   Defendants

   flood the illegal gun market and put untraceable weapons in the

   hands of criminals and minors.               When an interlocutory injunction

   seeks to maintain the status quo, "a court may take a less rigid

   view" of the Crowe factors.                Waste Mgmt. of N.J., Inc. v. Union

   Coun~~r    Mun.   Uti~s.     Muth.,      399 N.J.    ~upe~ 508,      520   (App. Div.

   2008).      Here, if injunctive relied is granted, Defendants will

   stand     in   the    ~amc       place    tomoiiow    that    they    5taiid    L~c~dy .

   Defendants removed their printable-gun code from the Internet in

   2013.     Defense Distributed, 121 F.Supp.3d at 687.                  An injunction
                                               29
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 97 of 102 PageID: 1293




   simply preserves this status quo.                 Conversely, unfettered access

   to the printable-gun code poses a severe risk to public safety

   that is irreversible and permanent.                    Again, the codes will be

   available to everyone - regardless of age, criminal status, or

   history     of    mental    illness.       (Donohue    Cert.,    ¶    14.)     The     only

   requirement to obtain a gun would be a 3-D printer.                           Permitting

   dissemination of the code would undermine all the systems, laws,

   and regulations currently in place                 to ensure         that those exact

   individuals         do     not      possess      firearms.            (Id.,     ¶    15.)

   Additionally, the guns would not have serial numbers and would

   not contain metal. (Donohue Cert., ¶ 14; Maples Declaration, ¶

   16.) They        would    thus   be    untraceable     and    undetectable, further

   hamstringing law enforcement efforts.                   The balance of hardships

   and the fact that the relief just maintains the status quo both

   weigh    heavily     in     favor     of   granting     a    temporary       restraining

   order.

           Notably,    the    Texas      district   court and      the    U.S.    Court    of

   Appeals for the Fifth Circuit have already weighed similar harms

   in   determining         whether    then-plaintiff      Defense      Distributed       was

   itself entitled to a preliminary inj~~nct.ion.                       Ultimately, both

   courts L~u~~a treat the equities weighed in favor of prohibiting

   dissemination,           nPf~nse Distributed,         838    F.3d at 458-61.         Evcn

   after     Defense        Distributed       contended    that     "the    balance        of

                                               30
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 98 of 102 PageID: 1294




    interests       tilts     in   their     favor      because       `it    is    always      in   the

    public      interest        to     prevent         the     violation          of     a     party's

    constitutional rights,"' the district court rejected that bald

   assertion as lacking and determined that the public had a "keen

   interest       in    restricting          the       export     of    defense          articles."

   Defense      Distributed,         121   F.Supp.3d         at 689.        The    Fifth      Circuit

   readily agreed.            Defense Distributed, 838 F.3d at 458-61.                              New

   Jersey has a similar interest in restricting the                                proliferation

   of    untraceable,         undetectable        weapons,      and    so    the       balancing     of

   equities should yield the same result in this case.

   D.      The public interest favors the issuance of an injunction.

           This case is one of "significant public importance," and,

   consequently, in determining whether to issue an injunction, the

   Court must also consider the harm to the public- interest.                                       See

   Garden State Equality, 216 N.J. at 320-21.                          That is why "CQurts,

   in the exercise of their equitable powers, `may, and frequently

   do,     go much      farther       both    to       give    and     withhold         relief      in

   furtherance of the public interest than they are accustomed to

   go    when   only    private       interests        are    involved."' Waste              Mgmt   of

   N.J.,    Inc.,     399 N.J. Super         at    520-21, quoting            Yakus      v.    United

   States,      321    U.S.    414,    441   (1944).           For    many    of       the    reasons

   already given, fir; ~ f~.rtor' likewise weighE etronglYt in favor of

   granting the State's application for injunctive relief.


                                                  31
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 99 of 102 PageID: 1295




           Threats to public safety and law enforcement safety are the

   quintessential          harm    to    the, public    interest.          As the       Appellate

   Division has held, "New Jersey has a strong public interest in

   protecting        the     public       from    the    violence         and     social       cost

   associated       with the       criminal misuse of firearms."                   James, 359

   N.J. Super. at 320.              And as explained above, Defendants' plans

   directly undermine that public interest.                            Defendants have made

   it     abundantly    clear      that     they .wish       to   flood    New    Jersey    with

   untraceable       and    unlicensed         firearms,     including        illegal    assault

   weapons.        Again,    Defendant         Cody   Wilson      has    stated     "Al1    this

   Parkland stuff, the students, all these dreams of `common sense

   gun    reforms'?     No.       The    Internet     will    serve      guns,    the    gun    is

   downloadable."           (Greenberg, supra.)            The code will give minors,

   felons, and domestic abusers access to guns that they would not

   otherwise have.           (Donohue Cert., ~ 14.)                This will lead to an

   increase in violence, lawlessness, and, ultimately, mortality.

           Moreover,       permitting      dissemination          of    the     printable      gun

   code     undermines       the        democratic      process.          The     New     Jersey

   Legislature has enacted comprehensive gun restrictions to ensure

   the safety of New Jersey residents..                      See N.J.S.A. 2C:58-1 et.

   seq•      The    dissemination         of    Defendants'       code    undermines       those

   restrictions, undermining the democratic process and harming the

   public.    An injunction must thus be entered to avoid significant


                                                 32
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 100 of 102 PageID: 1296




    and     grave     harm     to    the    public       safety        and    to     New     Jersey's

    statutory scheme.

    E.      This Court should enjoin Defendants from publishing. their
            codes.

            In   order       to     fully    protect       New     Jersey           citizens,       any

    injunction         must          completely           preclude           Defendants            from

    disseminating        the       ~ri~.table-g~a~.      ccade    on    the     ~n~~~n~t .          An

    injunction limited only to publication in New Jersey would be,

    essentially,        a     nullity.          If       the     code        were     disseminated

    elsewhere, the files could be downloaded and then disseminated

    further,      including         on     other. websites             not    run     by     Defense

    Distributed.       That is not academic: when Wilson posted the code

    for a single gun in 2013 for just a few days before the Federal

    Government stepped in, that code was downloaded 100,000 times.

    (Greenberg, supra.)              Moreover, a criminal network could access

    the code in New York, and share it with other members in New

    Jersey.      Merely limiting access from New Jersey IP addresses, as

    Defense      Distributed         promises       it     will    do        (temporarily)          in

    response to the New Jersey Cease-And-Desist Letter, accomplishes

    next to nothing.              Criminals, gangs, terrorist groups - to name

    just a few - have a reach that spans across state borders, and

    would    easily    access       the    code,    and    then    continue          using    it    to

   print firearms in New Jersey.                   And individuals could likewise do

   so with ease - all it takes is one trip to New York to download
                                                33
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 101 of 102 PageID: 1297




    the code, and then that individual could print weapons in New

    Jersey for years to come.             In addition, it is remarkably easy to

    ~~mask an IP address using a virtual private network ("VPN").                             In

    fact,    web   providers such as Google                Chrome even sell a           way to

    mask     IP    addresses       via     VPN       through     its       website.         (See

    https://chrome.google.com/webstore/detail/hide-my-ip-

    vpn/keodbianoliadkoelloecbhllnpiocoi.)

           The    only   solution       that    will      protect    New    Jersey's    public

    safety is for this            Court to enjoin Defendants from                  publishing

    their codes altogether.              The consequences of making these codes

    widely accessible across the United States on the Internet are

    grave and irzeversible, and will plainly and severely impact New

    Jersey.

                                          CONCLUSION

           For     the    foregoing            reasons,       the      Attorney        General

    respectfully urges           this   Court to enter the proffered Order to

    Show Cause so that temporary, preliminary and thereafter final

    relief can be entered to ensure that Defendants' publication of

    the    printable -gun    computer      files .for          use   in    New    Jersey    are

   restricted      and,     as    such,    are       no    longer    in     a    position    to

   irreversibly endanger the health, safety, peace, and comfort of

   New Jersey citizens.




                                                34
Case 3:19-cv-04753-AET-TJB Document 18-8 Filed 02/20/19 Page 102 of 102 PageID: 1298




                                         Respectfully submitted,

                                         GURBIR S. GREWAL
                                         ATTORNEY GENERAL OF NEW JERSEY

                                                  ~,'"
                                    By        ~
                                         Lara     Fo el
                                         Deputy Attorney General




                                         35
